Exhibit 10.1

Execution Version

 

 

 

CONTRIBUTION AGREEMENT

BY AND AMONG

SUNOCO, LLC,

AS PARTY,

SUNOCO, INC.,

AS RETAIL PARENT,

ETP RETAIL HOLDINGS, LLC,

AS CONTRIBUTOR,

SUNOCO LP,

AS ACQUIROR,

SUNOCO GP LLC,

AS GENERAL PARTNER,

AND SOLELY WITH RESPECT TO SECTION 11.19 AND THE OTHER PROVISIONS

RELATED THERETO,

ENERGY TRANSFER PARTNERS, L.P.,

AS CONTRIBUTOR GUARANTOR

DATED AS OF NOVEMBER 15, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

PAGE

  ARTICLE 1 CERTAIN DEFINITIONS      2   

Section 1.1

  Definitions      2    ARTICLE 2 THE TRANSACTIONS      14   

Section 2.1

  Contribution of the Acquired Interests      14   

Section 2.2

  Closing of the Transactions Contemplated by this Agreement      15   

Section 2.3

  Deliveries at the Closing      15   

Section 2.4

  Borrowing by Acquiror; Tax Treatment of Consideration      17   

Section 2.5

  Closing Payment Estimates      18   

Section 2.6

  Post-Closing Payment Reconciliation      18   

Section 2.7

  Non-Assignable Assets      20    ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF
CONTRIBUTOR      21   

Section 3.1

  Organization and Qualification      21   

Section 3.2

  Authority      21   

Section 3.3

  Consents and Approvals; No Violations      21   

Section 3.4

  Title to the Acquired Interests      22   

Section 3.5

  Litigation      22   

Section 3.6

  Brokers      22   

Section 3.7

  Investigation; No Other Representations      22   

Section 3.8

  Management Projections and Budget      24    ARTICLE 4 REPRESENTATIONS AND
WARRANTIES REGARDING THE SUBJECT ENTITIES      24   

Section 4.1

  Organization and Qualification of the Subject Entities      24   

Section 4.2

  Capitalization of the Subject Entities, Subsidiaries      24   

Section 4.3

  Authority      26   

Section 4.4

  Contributor Financial Statements      26   

Section 4.5

  Consents and Approvals; No Violations      27   

Section 4.6

  Company Material Contracts      27   

Section 4.7

  Absence of Changes      29   

Section 4.8

  Litigation      30   

Section 4.9

  Compliance with Applicable Law      31   

Section 4.10

  Environmental Matters      31   

Section 4.11

  Tax Matters      33   

Section 4.12

  Brokers      34   

Section 4.13

  Title to Properties and Assets      34   

Section 4.14

  Transactions with Affiliates      34   

Section 4.15

  Employees and Employee Benefit Plans      35   

Section 4.16

  Subject Entity Assets      35   

Section 4.17

  SUN LLC Financial Statements      36   

Section 4.18

  EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES      36   



--------------------------------------------------------------------------------

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF RETAIL PARENT

     36   

Section 5.1

  Organization and Qualification      36   

Section 5.2

  Authority      37   

Section 5.3

  Consents and Approvals; No Violations      37   

Section 5.4

  Title to SUN R&M, Sunmarks and Atlantic Refining      38   

Section 5.5

  Litigation      38   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR PARTIES

     38   

Section 6.1

  Organization and Qualification      38   

Section 6.2

  Authority      39   

Section 6.3

  Consents and Approvals; No Violations      39   

Section 6.4

  Valid Issuance; Listing      39   

Section 6.5

  Financial Statements      40   

Section 6.6

  Absence of Changes      40   

Section 6.7

  Litigation      40   

Section 6.8

  Tax Matters      41   

Section 6.9

  Brokers      41   

Section 6.10

  Solvency      41   

Section 6.11

  Investigation; No Other Representations      41   

ARTICLE 7 COVENANTS

     42   

Section 7.1

  Conduct of Business      42   

Section 7.2

  Tax Matters      46   

Section 7.3

  Access to Information      47   

Section 7.4

  Efforts to Consummate      47   

Section 7.5

  Public Announcements      48   

Section 7.6

  Documents and Information      48   

Section 7.7

  Contributor Guarantees      49   

Section 7.8

  Notices; Schedule Supplements      49   

Section 7.9

  Restrictions on Transfer      50   

Section 7.10

  Financing      50   

Section 7.11

  Financial Statements      52   

Section 7.12

  Existing Contracts      53   

ARTICLE 8 CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS

     AGREEMENT

     53   

Section 8.1

  Conditions to the Obligations of the Acquiror Parties, Retail Parent and
Contributor      53   

Section 8.2

  Other Conditions to the Obligations of the Acquiror Parties      53   

Section 8.3

  Other Conditions to the Obligations of Contributor      54   

ARTICLE 9 TERMINATION; AMENDMENT; WAIVER

     55   

Section 9.1

  Termination      55   

Section 9.2

  Effect of Termination      56   

Section 9.3

  Amendment      56   

Section 9.4

  Extension; Waiver      56   

 

ii



--------------------------------------------------------------------------------

ARTICLE 10 INDEMNIFICATION

     57   

Section 10.1

  Survival      57   

Section 10.2

  Indemnification By Contributor      57   

Section 10.3

  Indemnification By Acquiror      58   

Section 10.4

  Certain Limitations      58   

Section 10.5

  Indemnification Procedures      61   

Section 10.6

  Subrogation      63   

Section 10.7

  Tax Treatment of Indemnification Payments      63   

Section 10.8

  Exclusive Remedies      63   

ARTICLE 11 MISCELLANEOUS

     64   

Section 11.1

  Entire Agreement; Assignment      64   

Section 11.2

  Notices      64   

Section 11.3

  Governing Law      65   

Section 11.4

  Fees and Expenses      66   

Section 11.5

  Construction; Interpretation      66   

Section 11.6

  Exhibits and Schedules      66   

Section 11.7

  Parties in Interest      66   

Section 11.8

  Representation by Counsel      67   

Section 11.9

  Severability      67   

Section 11.10

  Counterparts; Facsimile Signatures      67   

Section 11.11

  Knowledge      67   

Section 11.12

  Limitation on Remedies      67   

Section 11.13

  No Recourse      67   

Section 11.14

  Waiver of Jury Trial      68   

Section 11.15

  Jurisdiction and Venue      68   

Section 11.16

  Remedies      69   

Section 11.17

  Time of Essence      69   

Section 11.18

  Further Assurances      69   

Section 11.19

  Contributor Guarantor      69   

SCHEDULES

 

1.1(a)    —    Atlantic Retail Assets 1.1(b)    —    Company Material Real
Property Leases 1.1(c)    —    Fulton Plant

1.1(d)

1.1(e)

  

—

—

  

Permitted Liens

R&M Retail Assets

2.1(b)    —    Allocation of Consideration 2.5    —    Net Working Capital
Methodology 3.8    —    Management Projections and Budget 4.2(a)    —    Subject
Entities Capital Structure 4.2(b)    —    Subject Entities Ownership Interests
4.4(a)    —    Contributor Financial Statements

 

iii



--------------------------------------------------------------------------------

4.4(b)    —    Contributor Financial Statements Presentation 4.4(c)    —   
Contributor Undisclosed Liabilities 4.6(a)    —    List of the Company Material
Contracts 4.6(b)    —    Company Material Contracts Disclosures 4.7    —   
Absence of Changes 4.7(c)    —    Projects in Progress 4.8    —    Litigation
4.9    —    Compliance with Applicable Law 4.10    —    Environmental Matters
4.11    —    Tax Matters 4.14    —    Transactions with Affiliates 4.15(b)    —
   Company Benefit Plans 4.17(a)    —    SUN LLC Financial Statements 4.17(b)   
—    SUN LLC Financial Statements Presentation 4.17(c)    —    SUN LLC
Undisclosed Liabilities 6.3    —    Acquiror Consents 6.7    —    Acquiror
Litigation 7.7    —    Contributor Guarantees 7.10    —    Financing

EXHIBITS

 

Exhibit A    —    SUN Retail Assignment Exhibit B    —    SUN LLC Assignment

 

iv



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of November 15, 2015,
is made by and among Sunoco, LLC, a Delaware limited liability company (“SUN
LLC”), Sunoco, Inc., a Delaware corporation (“Retail Parent”), ETP Retail
Holdings, LLC, a Delaware limited liability company (“Contributor”), Sunoco LP,
a Delaware limited partnership (“Acquiror”), Sunoco GP LLC, a Delaware limited
liability company and the general partner of Acquiror (“General Partner” and
together with Acquiror, the “Acquiror Parties”), and solely with respect to
Section 11.19 and the other provisions related thereto, Energy Transfer
Partners, L.P., a Delaware limited partnership (“Contributor Guarantor”). SUN
LLC, Retail Parent, Contributor, the Acquiror Parties and Contributor Guarantor
shall be referred to herein from time to time collectively as the “Parties,” and
each a “Party”. Capitalized terms used but not otherwise defined herein have the
meanings set forth in Section 1.1.

WHEREAS, as of the date of this Agreement, Contributor Guarantor directly or
indirectly owns beneficially and of record all of the issued and outstanding
capital stock of Retail Parent and Contributor.

WHEREAS, as of the date of this Agreement, Retail Parent directly owns
beneficially and of record 1,010 shares of common stock of Sunoco, Inc. (R&M), a
Pennsylvania corporation (“SUN R&M”), constituting 100% of the issued and
outstanding shares of capital stock of SUN R&M with a par value of $1.00 per
share.

WHEREAS, as of the date of this Agreement, Retail Parent indirectly owns
beneficially and of record 1,000 shares of common stock of Atlantic Refining &
Marketing Corp., a Delaware corporation (“Atlantic Refining”), constituting 100%
of the issued and outstanding shares of capital stock of Atlantic Refining with
a par value of $1.00 per share.

WHEREAS, as of the date of this Agreement, SUN R&M directly owns beneficially
and of record 100% of the membership interests (the “Sunmarks Interest”) in
Sunmarks, LLC, a Delaware limited liability company (“Sunmarks”).

WHEREAS, as of the date of this Agreement, Contributor directly or indirectly
owns beneficially and of record 68.42% of the membership interests in SUN LLC
(the “SUN LLC Interest”).

WHEREAS, as of the date of this Agreement, SUN R&M’s assets include the R&M
Retail Assets (as hereinafter defined) and the Fulton Plant (as hereinafter
defined) (the R&M Retail Assets together with the Fulton Plant and the Sunmarks
Interest, the “SUN R&M Assets”).

WHEREAS, as of the date of this Agreement, Atlantic Refining’s assets include
the Atlantic Retail Assets (as hereinafter defined) (together with the SUN R&M
Assets, the “SUN Retail Assets”).

WHEREAS, prior to the Closing Date, Retail Parent will cause SUN R&M to undergo
a division pursuant to Pennsylvania law (the “Division”) whereby (i) Sunoco
Retail, LLC, a Pennsylvania limited liability company (“SUN Retail”), will be
formed as a direct wholly owned subsidiary of SUN R&M and (ii) SUN Retail’s
initial assets will be comprised of the SUN R&M Assets.



--------------------------------------------------------------------------------

WHEREAS, prior to the Closing Date, Retail Parent will cause Atlantic Refining
to contribute to SUN Retail the Atlantic Retail Assets in exchange for equity
interests in SUN Retail (the “Atlantic Transfer”).

WHEREAS, prior to the Closing Date, Retail Parent will cause SUN R&M and
Atlantic Refining to contribute to Contributor their respective interests in SUN
Retail in exchange for additional preferred interests in Contributor (the “SUN
R&M Transfer” and, together with the Division and the Atlantic Transfer, the
“Pre-Closing Transactions”).

WHEREAS, as of the Closing Date, Contributor will own beneficially and of record
(i) 100% of the membership interests in SUN Retail (which will own the Sunmarks
Interest) (the “SUN Retail Interest”) and (ii) the SUN LLC Interest (the SUN LLC
Interest together with the SUN Retail Interest, the “Acquired Interests”).

WHEREAS, the Parties desire that, subject to the terms and conditions hereof, at
the Closing, Contributor will contribute, transfer, assign and convey to
Acquiror, all of the Acquired Interests, which Acquired Interests would be
subsequently contributed, transferred, assigned and conveyed by Acquiror to
Susser Petroleum Operating Company LLC, a Delaware limited liability company
(“SPOC”), which SUN Retail Interest would then be subsequently contributed,
transferred, assigned and conveyed by SPOC to Susser Petroleum Property Company
LLC, a Delaware limited liability company (“PropCo”).

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below.

“Acquired Interests” has the meaning set forth in the recitals to this
Agreement.

“Acquiror” has the meaning set forth in the introductory paragraph to this
Agreement.

“Acquiror Certificate” has the meaning set forth in Section 2.3(b)(iv).

“Acquiror Common Units” means common units representing limited partner
interests in Acquiror.

“Acquiror Debt” has the meaning set forth in Section 2.4(a).

“Acquiror Fundamental Representations” has the meaning set forth in
Section 10.4(c).

 

2



--------------------------------------------------------------------------------

“Acquiror Group” means, collectively, the Acquiror Parties and each of their
respective Subsidiaries.

“Acquiror Indemnitees” has the meaning set forth in Section 10.2.

“Acquiror Material Adverse Effect” means any event, occurrence, fact, condition
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on (a) the financial condition,
business, properties or results of operations of the Acquiror Group, taken as a
whole, or (b) the ability of Acquiror to consummate the transactions
contemplated hereby; provided, however, that any adverse change, event,
occurrence, fact, condition or effect arising from or related to (i) conditions
affecting the United States economy generally, (ii) any national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in GAAP, (v) any changes in the cost of products, supplies
and materials purchased from third party suppliers (including any changes in
fuel or commodity prices), (vi) any failure, in and of itself, by the Acquiror
Group to meet any internal or published projections, forecasts or revenue or
earnings predictions for any period ending on or after the date of this
Agreement (provided that the underlying causes of any failure to meet such
internal or published projections, forecasts or revenue or earnings predictions,
to the extent not otherwise excluded from the definition of “Acquiror Material
Adverse Effect”, shall not be disregarded and may be considered in determining
whether a “Acquiror Material Adverse Effect” has occurred), (vii) changes in any
Laws, rules, regulations, orders, or other binding directives issued by any
Governmental Entity, (viii) any change that is generally applicable to the
industries or markets in which the Acquiror Group operates unless such change
disproportionately affects (relative to other participants in the industry) the
Acquiror Group taken as a whole, (ix) the public announcement of the
transactions contemplated by this Agreement or (x) the taking of any action
required by this Agreement and the other agreements contemplated hereby, shall
not be taken into account in determining whether a “Acquiror Material Adverse
Effect” has occurred or would reasonably be expected to occur.

“Acquiror Parties” has the meaning set forth in the introductory paragraph to
this Agreement.

“Acquiror Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Acquiror, as amended.

“Acquiror SEC Documents” has the meaning set forth in Section 6.5(a).

“Adjustment Statement” has the meaning set forth in Section 2.6(a).

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the

 

3



--------------------------------------------------------------------------------

power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto. For purposes of this Agreement, (i) Acquiror and its
subsidiaries are deemed not to be Affiliates of Contributor and its other
Affiliates, and vice versa, (ii) each Retail Entity shall be deemed to be an
Affiliate of Contributor prior to the Closing and an Affiliate of the Acquiror
Parties on and after the Closing Date, and (iii) SUN LLC shall be deemed to be
an Affiliate of Contributor, but only to the extent of the Equity Percentage,
prior to the Closing and an Affiliate of the Acquiror Parties on and after the
Closing Date.

“Aggregate Cap” means an amount equal to $2,226,000,000.00.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Alternative Arrangements” has the meaning set forth in Section 10.4(i).

“Ancillary Documents” means each other agreement, document, instrument and/or
certificate contemplated by this Agreement to be executed in connection with the
transactions contemplated hereby, including those agreements, documents,
instruments and/or certificates to be executed in connection with the
Pre-Closing Transactions.

“April 2015 RRA” means that certain Registration Rights Agreement, dated
April 1, 2015, by and among Acquiror, Sunoco Finance, the guarantors listed in
Schedule 1 thereto, Contributor, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, on behalf of itself and the other initial purchasers listed on
Schedule A of the Purchase Agreement (as such term is defined in the April 2015
RRA).

“Atlantic Refining” has the meaning set forth in the recitals to this Agreement.

“Atlantic Retail Assets” means those retail assets owned by Atlantic Refining as
described on Schedule 1.1(a).

“Atlantic Transfer” has the meaning set forth in the recitals to this Agreement.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City and Dallas, Texas are open for the general transaction of
business.

“Cap” means an amount equal to $278,250,000.00.

“Cash Consideration” has the meaning set forth in Section 2.1(b).

“Chancery Court” has the meaning set forth in Section 11.15.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Net Working Capital” has the meaning set forth in Section 2.6(a).

 

4



--------------------------------------------------------------------------------

“COBRA” means Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the
Code.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and administrative guidance promulgated thereunder.

“Company Benefit Plan” has the meaning set forth in Section 4.15(b).

“Company Certificate” has the meaning set forth in Section 2.3(a)(iii).

“Company Leased Real Property” means all real property of which any Subject
Entity or, with respect to the SUN Retail Assets prior to the Pre-Closing
Transactions, any member of the Contributor Group is a tenant pursuant to a
Company Material Real Property Lease.

“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on (a) the financial condition,
business, properties or results of operations of any Subject Entity, the
Contributor Group, Retail Parent or Contributor, (b) the SUN Retail Assets or
(c) the ability of Contributor, any Subject Entity, the Contributor Group or
Retail Parent to consummate the transactions contemplated hereby; provided,
however, that any adverse change, event, occurrence, fact, condition or effect
arising from or related to (i) conditions affecting the United States economy
generally, (ii) any national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (iii) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (iv) changes in GAAP, (v) any
changes in the cost of products, supplies and materials purchased from third
party suppliers (including any changes in fuel or commodity prices), (vi) any
failure, in and of itself, by any Subject Entity, the Contributor Group, Retail
Parent or Contributor to meet any internal or published projections, forecasts
or revenue or earnings predictions for any period ending on or after the date of
this Agreement (provided that the underlying causes of any failure to meet such
internal or published projections, forecasts or revenue or earnings predictions,
to the extent not otherwise excluded from the definition of “Company Material
Adverse Effect”, shall not be disregarded and may be considered in determining
whether a “Company Material Adverse Effect” has occurred), (vii) changes in any
Laws, rules, regulations, orders, or other binding directives issued by any
Governmental Entity, (viii) any change that is generally applicable to the
industries or markets in which any Subject Entity, the Contributor Group, Retail
Parent or Contributor operates unless such change disproportionately affects
(relative to other participants in the industry) such Subject Entity, the
Contributor Group, Retail Parent or Contributor, as applicable, (ix) the public
announcement of the transactions contemplated by this Agreement (including by
reason of the identity of Acquiror or any public communication by Acquiror or
any of its Affiliates regarding its plans or intentions with respect to the SUN
Retail Business or the business of any Subject Entity, the Contributor Group,
Retail Parent or Contributor, and including the impact thereof on relationships
with customers, suppliers, distributors, partners, dealers or employees of any
Subject Entity, the Contributor Group, Retail Parent or Contributor), (x) the
taking of any action

 

5



--------------------------------------------------------------------------------

required by this Agreement and the other agreements contemplated hereby or
(xi) with respect to SUN LLC, the taking of any action, or omitting to take any
action by the board of directors of SUN LLC, shall not be taken into account in
determining whether a “Company Material Adverse Effect” has occurred or would
reasonably be expected to occur.

“Company Material Contracts” has the meaning set forth in Section 4.6(a).

“Company Material Real Property Lease” means each lease listed on
Schedule 1.1(b).

“Company Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by any Subject Entity or,
with respect to the SUN Retail Assets prior to the Pre-Closing Transactions, any
member of the Contributor Group.

“Company Real Property” means Company Owned Real Property and Company Leased
Real Property.

“Consideration” has the meaning set forth in Section 2.1(b).

“Contracts” means all contracts, leases, deeds, licenses, notes, commitments,
undertakings, indentures, and all other agreements, commitments and legally
binding arrangements, whether written or oral.

“Contributor” has the meaning set forth in the introductory paragraph to this
Agreement.

“Contributor Environmental Liabilities” means any and all Losses of Contributor,
SUN R&M and Atlantic Refining (i) arising from MTBE Contamination, including any
costs for environmental investigation, remediation, or corrective action,
natural resources damages, or other response costs required pursuant to
Environmental Laws and (ii) related to, in connection with or attributable to
the ownership or operation of any legacy and/or non-retail assets utilized in
connection with businesses, or operations whatsoever, of any kind, which were
not operated at or located upon the sites of locations of the SUN Retail
Business as a result of any violation of Environmental Law. For clarification,
the term “Contributor Environmental Liabilities” does not include any
environmental liabilities related to, in connection with or attributable to any
non-legacy retail assets utilized in the SUN Retail Business except any claims
related to or in connection with MTBE Contamination.

“Contributor Financial Statements” has the meaning set forth in Section 4.4(a).

“Contributor Fundamental Representations” has the meaning set forth in
Section 10.4(a).

“Contributor Group” means, collectively, SUN R&M and Atlantic Refining.

“Contributor Guarantees” has the meaning set forth in Section 7.7(a).

“Contributor Guarantor” has the meaning set forth in the introductory paragraph
to this Agreement.

 

6



--------------------------------------------------------------------------------

“Contributor Indemnitees” has the meaning set forth in Section 10.3.

“Contributor Related Parties” has the meaning set forth in Section 7.10(f).

“Contributor Taxes” means, without duplication, Contributor’s applicable share
of (a) all Taxes due and owing, by or with respect to, and all Taxes imposed on
or incurred by or with respect to, each Subject Entity or its assets or
operations for any Pre-Closing Tax Period (determined in accordance with the
definition of Pre-Closing Tax Period); (b) all Taxes of any affiliated,
combined, consolidated, unitary or similar group of which any Subject Entity (or
any predecessor of such entity) is or was a member on or prior to the Closing
Date by reason of Treasury Regulation Section 1.1502-6(a) or any analogous or
similar foreign, state or local Law; (c) Taxes of any other Person for which any
Subject Entity is or has been liable as a transferee or successor, by Contract
or otherwise, by reason of a transaction or a relationship occurring or existing
prior to the Closing; (d) any Transfer Taxes that Contributor is obligated to
pay as set forth in Section 7.2(f); and (e) any Transfer Taxes paid by SUN LLC
with respect to transfers or assignments under any of the Existing Contribution
Agreements that occur on or after the Closing Date.

“Controlled Group Liabilities” means any and all liabilities and obligations of
a Person arising under ERISA, the provisions of the Code relating to or
affecting Employee Benefit Plans or corresponding or similar provisions of any
foreign Laws of a character that if unpaid or unperformed could result in the
imposition of a Lien or encumbrance against the assets, or a liability or
obligation, of another Person, including (a) under Title IV of ERISA, (b) under
Sections 206(g), 302 or 303 of ERISA, (c) under Sections 412, 430, 431, 436 or
4971 of the Code, (d) as a result of the failure to comply with the continuation
of coverage requirements of COBRA or similar state Law or (e) under
corresponding or similar provisions of any foreign Laws.

“Cut-Off Date” has the meaning set forth in Section 10.1.

“Dealer” means a Person who operates one or more facilities of any Subject
Entity or the SUN Retail Assets as a gasoline fueling and service station and/or
convenience store with gasoline fueling operations.

“Deductible” means an amount equal to $11,130,000.00.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.

“Direct Claim” has the meaning set forth in Section 10.5(c).

“Division” has the meaning set forth in the recitals to this Agreement.

“Effective Date” has the meaning set forth in Section 2.2.

 

7



--------------------------------------------------------------------------------

“Employee Benefit Plan” means each (i) “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA (including employee benefit plans, such as
foreign plans or plans for directors, which are not subject to the provisions of
ERISA) or (ii) personnel policy, equity option plan, equity appreciation rights
plan, restricted equity plan, phantom equity plan, or other equity-based
compensation arrangement, simple retirement account plan or arrangement, bonus
plan or arrangement, incentive award plan or arrangement, vacation policy,
severance pay plan, policy or agreement, deferred compensation agreement or
arrangement, executive compensation or supplemental income arrangement,
retention plan or agreement, change in control plan or agreement, consulting
agreement, employment agreement, or any other employee or service provider
compensation or benefit plan, program, policy, practice or agreement that is not
described in clause (i).

“Environmental Laws” means all federal, state and local Laws concerning
pollution or protection of the environment, as such of the foregoing are
promulgated and in effect on or prior to the Closing Date.

“Equity Percentage” means the percentage of the total membership interests of
SUN LLC represented by the SUN LLC Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and administrative guidance promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, is, or was at any time that could result in any
liability (whether actual, contingent or otherwise) to such first Person,
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA.

“Estimated Closing Net Working Capital” has the meaning set forth in
Section 2.5.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Existing Contribution Agreements” means that certain Contribution Agreement
between SUN R&M and SUN LLC dated June 1, 2014 and the documents executed in
connection therewith, that certain Contribution Agreement between Atlantic
Refining and SUN LLC dated June 1, 2014, that certain Refinery Units
Contribution Agreement between SUN R&M and PES Equity Holdings, LLC dated
June 1, 2014, and that certain Contribution Agreement between SUN LLC,
Contributor, Acquiror and the Contributor Guarantor dated March 23, 2015.

“Final Adjustment Statement” has the meaning set forth in Section 2.6(c).

“Final Closing Net Working Capital” has the meaning set forth in Section 2.6(c).

“Final Reconciliation Disputes” has the meaning set forth in Section 2.6(c).

“Financing” has the meaning set forth in Section 7.10(a).

“Financing Agreements” has the meaning set forth in Section 7.10(a).

 

8



--------------------------------------------------------------------------------

“Financing Providers” has the meaning set forth in Section 7.10(a).

“Fulton Plant” means that certain ethanol plant located in Fulton, New York as
described in Schedule 1.1(c).

“GAAP” means United States generally accepted accounting principles.

“General Partner” has the meaning set forth in the introductory paragraph to
this Agreement.

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.

“Governmental Entity” means any (i) federal, state, local, municipal, foreign or
other government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, (ii) governmental
or quasi-governmental entity of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal) or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or Taxing Authority or power of any
nature, including any arbitral tribunal.

“Guarantee of Collection” has the meaning set forth in Section 2.3(a)(ix).

“Guaranteed Obligations” has the meaning set forth in Section 11.19(a).

“Hazardous Substances” means (a) those substances, materials or wastes defined
as “toxic”, “hazardous”, “acutely hazardous”, “pollutants”, “contaminants”, or
otherwise regulated under Environmental Laws due to their dangerous or
deleterious properties and characteristics; (b) petroleum and petroleum
products, including crude oil and any fractions thereof; and (c) polychlorinated
biphenyls, asbestos (and asbestos containing materials).

“Indemnified Party” has the meaning set forth in Section 10.5.

“Indemnifying Party” has the meaning set forth in Section 10.5.

“Independent Auditor” means a nationally recognized independent auditor that is
not the independent auditor for any Party or its respective Affiliates.

“Initial Reconciliation Disputes” has the meaning set forth in Section 2.6(b).

“Issue Price” means $33.97 per Acquiror Common Unit.

“July 2015 RRA” means that certain Registration Rights Agreement, dated July 20,
2015, by and among the Acquiror, Sunoco Finance, the guarantors listed on
Schedule 1 thereto and Credit Suisse Securities (USA) LLC, on behalf of itself
and the other initial purchasers listed on Schedule A of the Purchase Agreement
(as defined in the July 2015 RRA).

 

9



--------------------------------------------------------------------------------

“Latest Acquiror Balance Sheet” means the consolidated balance sheet of Acquiror
included in the most recently filed Form 10-Q included among the Acquiror SEC
Documents, as of the date of this Agreement.

“Latest Contributor Balance Sheet” has the meaning set forth in Section 4.4(a).

“Latest SUN LLC Balance Sheet” has the meaning set forth in Section 4.17(a).

“Law” means all Laws, statutes, ordinances, codes, regulations, rules and
similar mandates of any Governmental Entity, including all applicable Orders.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise), priority, charge, right of first refusal, deed of
trust, option, proxy, voting trust, encroachment, easement, right-of-way,
license to a third party, lease to a third party, or other right of others or
restriction on transfer, or any agreement to give any of the foregoing.

“Losses” means losses, damages, liabilities, judgments, interest, awards,
penalties, fines, costs or expenses, including reasonable attorneys’ fees;
provided, however, that, except as provided below, “Losses” shall in no event
include any consequential damages or punitive, special, exemplary or indirect
damages; provided, further, that any consequential damages or punitive, special,
exemplary or indirect damages shall be deemed to be “Losses” solely to the
extent such damages were actually awarded pursuant to a Third Party Claim.

“Material Company Permits” has the meaning set forth in Section 4.9.

“MTBE Contamination” means any and all claims of any kind including defective
product claims and product liability claims or contamination claims relating to
the release or threatened release of methyl tert-butyl ether (MTBE) in, on,
under, about, or migrating from surface water, groundwater, soil, land surface
or subsurface strata at concentrations requiring remediation or corrective
action under Environmental Law.

“Net Working Capital” means an amount equal to (a) the total current assets of
the SUN Retail Business, on a consolidated basis, minus (b) total current
liabilities of the SUN Retail Business, on a consolidated basis, all as
determined in accordance with GAAP as applied consistently with the SUN Retail
Business’ past practices (including their preparation of the Contributor
Financial Statements) and in each case calculated after settlement and exclusion
of any intercompany items; provided that “current assets” shall not include any
deferred Tax assets or any current assets attributable to any Person classified
as a variable interest entity as to the SUN Retail Business under GAAP, and
“current liabilities” shall not include any deferred Tax liabilities, any
current liabilities attributable to any Person classified as a variable interest
entity as to the SUN Retail Business under GAAP or any liabilities recorded
under GAAP that are attributable to any capital lease or operating lease.

“Order” means any judgment, order, decision, writ, injunction, ruling, award or
decree of, or any settlement under the jurisdiction of, any Governmental Entity.

 

10



--------------------------------------------------------------------------------

“Parties” and “Party” has the meaning set forth in the introductory paragraph to
this Agreement.

“Per Claim Deductible” means $100,000.

“Per Diem Taxes” means the real, personal and intangible property Taxes and any
other Taxes of any Subject Entity for any Pre-Closing Tax Period that are levied
on a per diem basis.

“Permitted Liens” means (i) mechanic’s, materialmen’s, carriers’, repairers’ and
other Liens arising or incurred in the ordinary course of business for amounts
that are not yet delinquent or are being contested in good faith, (ii) Liens for
Taxes, assessments or other governmental charges not yet due and payable as of
the Closing Date or which are being contested in good faith and for which
adequate reserves have been provided in accordance with GAAP, (iii) encumbrances
and restrictions on real property (including easements, covenants, conditions,
rights of way and similar restrictions) that do not materially interfere with
any Subject Entity’s or member of the Contributor Group’s, as applicable,
present uses or occupancy of such real property, (iv) Liens granted to any
lender at the Closing in connection with any financing by Acquiror of the
transactions contemplated hereby, (v) zoning, building codes and other land use
Laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Entity having
jurisdiction over such real property and which are not violated by the current
use or occupancy of such real property or the operation of the businesses of SUN
LLC or the SUN Retail Business or any violation of which would not have had or
reasonably be expected to have a Company Material Adverse Effect, (vi) matters
that would be disclosed by an accurate survey or inspection of the real
property, (vii) Liens described on Schedule 1.1(d) and (viii) any right,
interest, Lien or title of a licensor, sublicensor, licensee, sublicensee,
lessor or sublessor under any license or lease agreement or in the property
being leased or licensed, which has been disclosed to Acquiror. Notwithstanding
the foregoing, no Lien or encumbrance arising under or with respect to an
Employee Benefit Plan shall be a Permitted Lien.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association,
Governmental Entity, trust, joint venture, association or other similar entity,
whether or not a legal entity.

“Pre-Closing Tax Period” means any taxable year or period that ends on or before
the Closing Date and, with respect to any taxable year or period beginning
before and ending after the Closing Date, the portion of such taxable year or
period ending on and including the Closing Date. For purposes of this Agreement,
in the case of any taxable year or period of any Subject Entity which includes
the Closing Date (but does not end on that day), (i) Per Diem Taxes allocable to
the Pre-Closing Tax Period shall be equal to the amount of such Per Diem Taxes
for the entire taxable year or period multiplied by a fraction, the numerator of
which is the number of days during the taxable year or period that are in the
Pre-Closing Tax Period and the denominator of which is the number of days in the
entire taxable year or period, and (ii) Taxes (other than Per Diem Taxes) of any
Subject Entity for the Pre-Closing Tax Period shall be computed as if such
taxable year or period (and the taxable year or period of any entity taxable as
a partnership in which any Subject Entity owns a direct or indirect interest)
ended as of the open of business on the Closing Date.

 

11



--------------------------------------------------------------------------------

“Pre-Closing Tax Refund” means (i) any refund of Taxes for a taxable period
ending on or before the Closing Date received by any Subject Entity after the
Closing Date and (ii) the amount of any refund of Taxes that would have been
received by any Subject Entity had any taxable period that includes but does not
end on the Closing Date ended on the Closing Date.

“Pre-Closing Transactions” has the meaning set forth in the recitals to this
Agreement.

“Proceeding” means any action, suit, claim, hearing, proceeding, arbitration,
investigation, audit, inquiry, or mediation by or before any Governmental Entity
or other Person.

“PropCo” has the meaning set forth in the recitals to this Agreement.

“R&M Retail Assets” means those retail assets owned by, and employees employed
by, SUN R&M as described on Schedule 1.1(e).

“Resolution Period” has the meaning set forth in Section 2.6(c).

“Retail Entities” means SUN Retail and Sunmarks.

“Retail Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Schedules” has the meaning set forth in Section 7.8(b).

“SEC” has the meaning set forth in Section 6.5(a).

“Second A&R Company LLC Agreement” means the Second Amended and Restated
Operating Agreement of SUN LLC, or an amendment to the Amended and Restated
Operating Agreement of SUN LLC, in such form as reasonably agreed to by
Contributor and Acquiror reflecting SPOC as the sole member and owner of SUN
LLC.

“Secondment Agreement” means that certain Employee Secondment Agreement between
SUN LLC and SUN R&M dated June 1, 2014.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“SPOC” has the meaning set forth in the recitals to this Agreement.

“Straddle Periods” has the meaning set forth in Section 7.2(b).

“Subject Entities” means SUN Retail, SUN LLC and Sunmarks.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the

 

12



--------------------------------------------------------------------------------

partnership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more Subsidiaries
of such Person or a combination thereof and for this purpose, a Person or
Persons own a majority ownership interest in such a business entity (other than
a corporation) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be a, or control any, managing
director or general partner of such business entity (other than a corporation).
The term “Subsidiary” shall include all Subsidiaries of such Subsidiary.
References in this Agreement to Subsidiaries of the Subject Entities prior to
the Closing shall not include the Acquiror Group.

“SUN LLC” has the meaning set forth in the introductory paragraph to this
Agreement.

“SUN LLC Assignment” has the meaning set forth in Section 2.3(a)(ii).

“SUN LLC Financial Statements” has the meaning set forth in Section 4.17(a).

“SUN LLC Interest” has the meaning set forth in the recitals to this Agreement.

“SUN R&M” has the meaning set forth in the recitals to this Agreement.

“SUN R&M Assets” has the meaning set forth in the recitals to this Agreement.

“SUN R&M Transfer” has the meaning set forth in the recitals to this Agreement.

“SUN Retail” has the meaning set forth in the recitals to this Agreement.

“SUN Retail Assets” has the meaning set forth in the recitals to this Agreement.

“SUN Retail Assignment” has the meaning set forth in Section 2.3(a)(i).

“SUN Retail LLC Agreement” means the limited liability company agreement of SUN
Retail, to be entered into prior to Closing.

“SUN Retail Business” means any business conducted by SUN R&M or Atlantic
Refining as of the date of this Agreement utilizing the SUN Retail Assets.

“SUN Retail Interest” has the meaning set forth in the recitals to this
Agreement.

“Sunmarks” has the meaning set forth in the recitals to this Agreement.

“Sunmarks Interest” has the meaning set forth in the recitals to this Agreement.

“Sunoco Finance” means Sunoco Finance Corp., a Delaware corporation.

“Support Agreements” has the meaning set forth in Section 2.3(a)(x).

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, windfall profits, environmental (under Section 59A
of the Code), customs, duties, real property, personal

 

13



--------------------------------------------------------------------------------

property, capital stock, social security (or similar), unemployment, disability,
payroll, license, employee or other withholding, or other tax, of any kind
whatsoever and any interest, penalties or additions to tax in respect of the
foregoing (whether disputed or not).

“Taxing Authority” means, with respect to any Tax, the Governmental Entity that
imposes such Tax and the agency (if any) charged with the collection or
administration of such Tax for such entity.

“Tax Proceeding” has the meaning set forth in Section 7.2(d).

“Tax Return” has the meaning set forth in Section 4.11(a).

“Termination Date” has the meaning set forth in Section 9.1(d).

“Third Party Claim” has the meaning set forth in Section 10.5(a).

“Transfer Taxes” has the meaning set forth in Section 7.2(f).

“Unit Consideration” has the meaning set forth in Section 2.1(b).

“Update” has the meaning set forth in Section 7.8(b).

ARTICLE 2

THE TRANSACTIONS

Section 2.1 Contribution of the Acquired Interests.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, Contributor shall contribute, transfer, assign and convey to
Acquiror the Acquired Interests, free and clear of all Liens (other than
restrictions on transfer imposed by applicable federal, state and other
securities Laws), in exchange for the Consideration. Immediately thereafter,
Acquiror shall contribute, transfer, assign and convey to SPOC the Acquired
Interests. Immediately thereafter, Acquiror shall cause SPOC to contribute,
transfer, assign and convey to PropCo the SUN Retail Interest.

(b) The consideration to be delivered by Acquiror to Contributor in exchange for
the contribution of the Acquired Interests at the Closing shall be an aggregate
amount equal to $2,226,000,000.00 (the “Consideration”), which amount shall be
payable (i) $2,031,999,979.66 in cash, as adjusted pursuant to Section 2.5 (the
“Cash Consideration”), and (ii) by the issuance by Acquiror of 5,710,922
Acquiror Common Units (the “Unit Consideration”), valued at the Issue Price. The
Cash Consideration and the Unit Consideration shall be allocated among the
Acquired Interests as set forth on Schedule 2.1(b). The Unit Consideration shall
be issued to Contributor free and clear of all Liens (other than restrictions on
transfer imposed by applicable federal, state and other securities Laws and
other than as provided in the Acquiror Partnership Agreement).

(c) Concurrently with the contribution by Acquiror to SPOC of the Acquired
Interests, SPOC shall become the sole member of SUN LLC for all purposes under
the Second

 

14



--------------------------------------------------------------------------------

A&R Company LLC Agreement. Concurrently with the contribution by SPOC to PropCo
of the SUN Retail Interests, PropCo shall be admitted as the sole member of SUN
Retail for all purposes under the SUN Retail LLC Agreement.

(d) Retail Parent, Contributor and Acquiror agree that (i) Contributor shall
have the right to, and the right to make claims for, any insurance proceeds or
reimbursements related to or in connection with any state underground storage
tank fund or program and any petroleum storage tank fund or program as a result
of any costs for environmental investigation, remediation, or corrective action,
natural resources damages, or other responsive costs arising from a Contributor
Environmental Liability; (ii) the Acquired Interests shall include the right to,
and the right to make claims for, any other insurance proceeds or reimbursements
related to or in connection with any state underground storage tank fund or
program and any petroleum storage tank fund or program to which the SUN Retail
Business is subject; and (iii) Retail Parent, Contributor and Acquiror shall
cooperate with each other in qualifying for, filing for, pursuing and collecting
reimbursement, and shall take all actions necessary to preserve the other’s
right to reimbursement and shall refrain from taking any action that would
disqualify the other from obtaining reimbursement.

Section 2.2 Closing of the Transactions Contemplated by this Agreement. The
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at 10:00 a.m., Houston time, on the third (3rd) Business Day after
satisfaction (or waiver) of the conditions set forth in Article 8 (other than
those conditions to be satisfied by the delivery of documents or taking of any
other action at the Closing by any Party, but subject to the satisfaction
thereof) (the “Closing Date”) at the offices of Akin Gump Strauss Hauer & Feld,
LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas 77002, unless another
time, date or place is agreed to in writing by Acquiror and Contributor;
provided, however, that the effective date for the transactions contemplated by
this Agreement shall be January 1, 2016 (the “Effective Date”). In lieu of a
physical Closing, the Parties agree that all requisite Closing documents may be
exchanged electronically at the Closing, and that documents so exchanged shall
be binding for all purposes.

Section 2.3 Deliveries at the Closing.

(a) Deliveries by Contributor. At the Closing, Contributor shall deliver or
cause to be delivered, each of the following:

(i) to Acquiror, a counterpart of an Assignment of membership interests
documenting the assignment of the SUN Retail Interest, in the form attached as
Exhibit A hereto (the “SUN Retail Assignment”);

(ii) to Acquiror, a counterpart of an Assignment of membership interests
documenting the assignment of the SUN LLC Interest, in the form attached as
Exhibit B hereto (the “SUN LLC Assignment”);

(iii) to Acquiror, a certificate of an authorized officer of Contributor and
each Retail Entity, dated as of the Closing Date, to the effect that the
conditions specified in Section 8.2(a), Section 8.2(b), Section 8.2(c) and
Section 8.2(f) have been satisfied by each Retail Entity and Contributor, as
applicable (the “Company Certificate”);

 

15



--------------------------------------------------------------------------------

(iv) to Acquiror, a certified copy of the resolutions of the board of managers
(or other governing body) of Contributor and each Retail Entity authorizing the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby;

(v) to Acquiror, a certified copy of the resolutions adopted by each of the
board of directors and the conflicts committee of the board of directors of the
general partner of Contributor Guarantor authorizing the execution and delivery
of this Agreement and the consummation of the transactions contemplated thereby;

(vi) to Acquiror, a certificate that meets the requirements of Treasury
Regulation Section 1.1445-2(b)(4) stating that Contributor is not a foreign
person as defined in said Section 1445 and applicable regulations thereunder;

(vii) to Acquiror, a certificate of good standing of each Retail Entity as of a
recent date certified by the Secretary of the Commonwealth of the Commonwealth
of Pennsylvania (with respect to SUN Retail) or the Secretary of State of the
State of Delaware (with respect to Sunmarks);

(viii) to Acquiror, documentation reasonably satisfactory to Acquiror evidencing
the consummation of each of the Pre-Closing Transactions.

(ix) to Acquiror, a counterpart of the Guarantee of Collection, in such form as
reasonably agreed to by Contributor and Acquiror (the “Guarantee of
Collection”), duly executed by Contributor; and

(x) to Acquiror, a counterpart of each of the Support Agreements, in such forms
as reasonably agreed to by Contributor, Acquiror, SUN R&M and Atlantic Refining,
as applicable (the “Support Agreements”), duly executed by Contributor and SUN
R&M or Atlantic Refining, as applicable.

(b) Deliveries by Acquiror. At the Closing, Acquiror shall deliver or cause to
be delivered, each of the following:

(i) to Contributor, the Unit Consideration in book entry form or certificated
form, as determined by Acquiror, together with any reasonably requested evidence
of issuance thereof;

(ii) to Contributor, the Cash Consideration by wire transfer of immediately
available funds to an account or accounts specified by Contributor, including,
to the extent specified by Contributor and on behalf of Contributor, accounts of
SUN R&M and Atlantic Refining, no later than one (1) Business Day prior to the
Closing Date;

(iii) to Contributor, (a) an assignment of membership interests duly executed by
Acquiror and PropCo effecting the transfer from Acquiror to SPOC of ownership of

 

16



--------------------------------------------------------------------------------

all of the Acquired Interests and (b) an assignment of membership interests duly
executed by SPOC and PropCo effecting the transfer from SPOC to PropCo of
ownership of all of the SUN Retail Interest;

(iv) to Contributor, a certificate of an authorized officer of Acquiror, dated
as of the Closing Date, to the effect that the conditions specified in
Section 8.3(a), Section 8.3(b), Section 8.3(c) and Section 8.3(d) have been
satisfied by Acquiror (the “Acquiror Certificate”);

(v) to Contributor, a certified copy of the resolutions of (a) the Special
Committee recommending approval by the board of directors of the General Partner
of this Agreement and the consummation of the transactions described in
Section 2.1; and (b) the board of directors of the General Partner approving and
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby;

(vi) a certified copy of the resolutions of the board of directors of SUN LLC
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby;

(vii) to Contributor, a counterpart of the SUN LLC Assignment, duly executed by
Acquiror and SPOC;

(viii) to Contributor, a counterpart of the SUN Retail Assignment, duly executed
by Acquiror;

(ix) to Contributor, the Second A&R Company LLC Agreement, duly executed by
SPOC;

(x) to Contributor, a counterpart of the Guarantee of Collection, duly executed
by Acquiror and Sunoco Finance; and

(xi) to Contributor, a counterpart of each of the Support Agreements, duly
executed by Acquiror and Sunoco Finance.

Section 2.4 Borrowing by Acquiror; Tax Treatment of Consideration.

(a) Prior to or upon the Closing, but no more than ninety (90) days prior to the
Closing, Acquiror shall use its commercially reasonable efforts to incur a new
and separate borrowing (which may be in the form of a new credit facility, new
term loan, a newly designated tranche of borrowings under any existing credit
facility, any new senior debt financing or any combination thereof) that will be
used by Acquiror exclusively to pay the Cash Consideration and other expenses or
disbursements directly related to the Closing (the “Acquiror Debt”). At the
Closing, Contributor shall execute and deliver to the lenders of the Acquiror
Debt the Guarantee of Collection. In the event Acquiror receives the proceeds
from the Acquiror Debt prior to the Closing, such proceeds shall be deposited
and held separate from other cash items of Acquiror until distributed to
Contributor at the time of the Closing.

 

17



--------------------------------------------------------------------------------

(b) The Parties intend, solely for U.S. federal income Tax purposes, that
(i) the contribution by Contributor of the Acquired Interests to Acquiror in
exchange for the Unit Consideration and the Cash Consideration shall be treated
consistent with the requirements of Section 721(a) of the Code; (ii) the
distribution of the Cash Consideration to or on behalf of Contributor shall be
treated as a distribution to Contributor by Acquiror under Section 731 of the
Code; (iii) the distribution of the Cash Consideration to or on behalf of the
Contributor shall be made out of proceeds of the Acquiror Debt and shall qualify
as a “debt-financed transfer” under Section 1.707-5(b) of the Treasury
Regulations; and (iv) Contributor’s allocable share of the Acquiror Debt under
Sections 1.752-2 and 1.707-5(a)(2)(i) of the Treasury Regulations shall be the
allocable amount of the Acquiror Debt as determined under Section 1.707-5(b)(2)
of the Treasury Regulations. Any Cash Consideration in excess of the amount
treated as a “debt-financed transfer” or cash payments pursuant to
Section 2.6(f) shall be treated (i) as a reimbursement of Contributor’s
preformation expenditures with respect to the undivided interest in each asset
contributed within the meaning of Section 1.707-4(d) of the Treasury Regulations
to the extent applicable, and (ii) in a transaction subject to treatment under
Section 707(a) of the Code, and its implementing Treasury Regulations, as in
part a sale, and in part a contribution, by Contributor of the Acquired
Interests to the extent Section 1.707-4(d) of the Treasury Regulations is
inapplicable. The Parties shall act at all times in a manner consistent with the
foregoing provisions of this Section 2.4 and agree to file all Tax Returns in a
manner consistent with such treatment except as otherwise required by applicable
Law.

Section 2.5 Closing Payment Estimates. At least two (2) Business Days prior to
the Closing Date, Contributor shall prepare and deliver or cause to be prepared
and delivered to Acquiror a statement containing Contributor’s good faith
calculation of the Net Working Capital as of the Closing Date for the SUN Retail
Business, based on the Contributor Financial Statements and consistent with the
methodology set forth on Schedule 2.5 (collectively, the “Estimated Closing Net
Working Capital”). Contributor’s calculation of the Estimated Closing Net
Working Capital shall be determined in accordance with GAAP applied using the
accounting principles, practices and methods that were used in the preparation
of the Contributor Financial Statements and consistent with the methodology set
forth on Schedule 2.5. The Cash Consideration shall be increased by the greater
of the amount of the Estimated Closing Net Working Capital and $168,000,000.00.

Section 2.6 Post-Closing Payment Reconciliation.

(a) Prior to or on the date that is ninety (90) days after the Closing Date,
Acquiror shall prepare and deliver or cause to be prepared and delivered to
Contributor a statement (the “Adjustment Statement”) that shall set forth
Acquiror’s good faith calculation of the Net Working Capital as of the Closing
Date for the SUN Retail Business, based on the Contributor Financial Statements
and consistent with the methodology set forth on Schedule 2.5 (collectively, the
“Closing Net Working Capital”). Acquiror’s calculation of the Closing Net
Working Capital shall be determined in accordance with GAAP applied using the
accounting principles, practices and methods that were used in the preparation
of the Contributor Financial Statements and consistent with the methodology set
forth on Schedule 2.5.

(b) After receipt of the Adjustment Statement, Contributor shall have thirty
(30) days to review the factual basis, mathematical calculations and accounting
methods used

 

18



--------------------------------------------------------------------------------

therein. On or prior to the thirtieth (30th) day after receipt of the Adjustment
Statement, Contributor shall deliver written notice to Acquiror specifying any
disputed items (the “Initial Reconciliation Disputes”) and the basis therefor
and amount thereof. If Contributor fails to notify Acquiror of any Initial
Reconciliation Disputes on or prior to the thirtieth (30th) day after receipt of
the Adjustment Statement, then all calculations and valuations of the Closing
Net Working Capital set forth on the Adjustment Statement shall be deemed
accepted by Contributor and shall be final, binding, conclusive and
non-appealable for all purposes of this Agreement.

(c) If Contributor notifies Acquiror of any Initial Reconciliation Disputes in
accordance with Section 2.6(b), then Acquiror and Contributor shall, over the
fifteen (15) days following the date of such notice (the “Resolution Period”),
attempt in good faith to resolve the Initial Reconciliation Disputes, and any
written resolution by them as to any disputed item shall be final, binding,
conclusive and non-appealable for all purposes of this Agreement. If, at the
conclusion of the Resolution Period, Acquiror and Contributor have not reached
an agreement on all disputed items, then all Initial Reconciliation Disputes
then remaining in dispute (the “Final Reconciliation Disputes”) shall be
submitted by Acquiror and Contributor to an Independent Auditor upon which
Acquiror and Contributor shall reasonably agree prior to expiration of the
Resolution Period. All fees and expenses relating to the work, if any, to be
performed by such Independent Auditor pursuant to this Section 2.6 shall be
borne by Contributor, on the one hand, and by Acquiror, on the other hand, based
upon the percentage that the amount ultimately awarded or not awarded, as
applicable, to such Party by such Independent Auditor bears to the amount
actually contested by such Party in the Final Reconciliation Disputes. Except as
provided in the preceding sentence, all other costs and expenses incurred by the
Parties in connection with resolving any Final Reconciliation Disputes hereunder
before such Independent Auditor shall be borne by the Party incurring such cost
and expense. With respect to each disputed line item of the Closing Net Working
Capital, such Independent Auditor’s final determination, if not in accordance
with the position of Contributor, on the one hand, or Acquiror, on the other
hand, will not be in excess of the higher, nor less than the lower, of the
amounts advocated by Acquiror in its calculation of the Closing Net Working
Capital or the corresponding amounts claimed by Contributor in the initial
notice of any Initial Reconciliation Disputes delivered by Contributor pursuant
to Section 2.6(b). For the avoidance of doubt, the Independent Auditor shall not
review any line item or make any determination with respect to any matter other
than the Final Reconciliation Disputes. The Parties shall instruct the
Independent Auditor to render its reasoned written decision, acting as an expert
and not as an arbitrator, as soon as practicable but in no event later than
sixty (60) days after its engagement (which engagement shall be made no later
than ten (10) Business Days after the end of the Resolution Period). Such
decision shall be determined in accordance with GAAP applied using the
accounting principles, practices and methods that were used in the preparation
of the Contributor Financial Statements and consistent with the methodology set
forth on Schedule 2.5 shall be set forth in a written statement delivered to
Acquiror and Contributor and shall be final, binding, conclusive and
non-appealable for all purposes hereunder. Notwithstanding anything else
contained herein, no Party may assert that any award issued by the Independent
Auditor is unenforceable because it has not been timely rendered. The term
“Final Adjustment Statement” shall mean the definitive Adjustment Statement
setting forth the final determination of the Closing Net Working Capital (the
“Final Closing Net Working Capital”) and resulting from (i) agreement by
Acquiror and Contributor during the Resolution Period or otherwise, (ii) a
deemed acceptance pursuant to Section 2.6(b) and/or (iii) the determination by
an Independent Auditor in accordance with this Section 2.6(c).

 

19



--------------------------------------------------------------------------------

(d) If the Final Closing Net Working Capital is more than the greater of the
Estimated Closing Net Working Capital and $168,000,000.00, then Acquiror shall
pay to Contributor an amount equal to the amount by which the Final Closing Net
Working Capital exceeds the greater of the Estimated Closing Net Working Capital
and $168,000,000.00, and any such payment shall be made in the manner set forth
in Section 2.6(f).

(e) For purposes of calculating Closing Net Working Capital and without limiting
the provisions of Section 2.6(a) and the generality of Section 7.3, during the
period of any dispute contemplated in this Section 2.6, Acquiror shall, and
shall cause its Affiliates to, provide Contributor with reasonable access to the
relevant books and records, facilities and employees, and their accountants’
work papers, schedules and other supporting data, all during normal business
hours as may be reasonably requested by Contributor.

(f) Any payment required pursuant to Section 2.6(d) shall be made by wire
transfer of immediately available funds, in United States dollars, to the
account or accounts designated by Acquiror or Contributor, as the case may be,
within five (5) Business Days after the Final Adjustment Statement is finally
determined by (i) agreement by Acquiror and Contributor during the Resolution
Period or otherwise, (ii) a deemed acceptance pursuant to Section 2.6(b) or
(iii) the determination by an Independent Auditor in accordance with
Section 2.6(c).

Section 2.7 Non-Assignable Assets. To the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Acquiror of any SUN Retail Asset (i) would result in
a violation of applicable law, (ii) cannot be effected due to any defect in the
chain of title of such SUN Retail Asset (including the failure of Contributor to
have marketable title to any SUN Retail Asset), or (iii) would require the
consent, authorization, approval or waiver of a Person who is not a party to
this Agreement, and such consent, authorization, approval or waiver shall not
have been obtained prior to the Closing, this Agreement shall not constitute a
sale, assignment, transfer, conveyance or delivery, or an attempted sale,
assignment, transfer, conveyance or delivery, thereof; provided, however, that,
nothing in this Section 2.7 shall modify or effect the requirement of the
satisfaction or waiver of the conditions to the obligations of the Acquiror
Parties to consummate the transactions contemplated by this Agreement set forth
in Section 8.2. Following the Closing, Contributor and Acquiror shall use
commercially reasonable efforts, and shall cooperate with each other, to obtain
any such required consent, authorization, approval or waiver. To the extent that
any SUN Retail Asset cannot be transferred to Acquiror at the Closing or any
transfer is later voided or diminished due to a cause of the type described in
clauses (i), (ii) or (iii) of the first sentence of this Section 2.7,
Contributor and Acquiror shall use commercially reasonable efforts to enter into
such arrangements to provide to the parties the economic and operational
equivalent of the transfer of such SUN Retail Asset to Acquiror as of the
Closing and the performance by Contributor and Acquiror of their respective
obligations with respect thereto.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR

Contributor hereby represents and warrants to Acquiror, as of the date of this
Agreement and as of the Closing Date, as follows:

Section 3.1 Organization and Qualification.

(a) Contributor is a limited liability company, duly organized and validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite power and authority to own, lease and operate its properties and
carry on its businesses as presently, and as it has been since
December 31, 2014, conducted. Contributor has made available to Acquiror copies
of its Governing Documents in effect as of the date of this Agreement.

(b) Contributor is duly qualified or licensed to transact business and is in
good standing in each jurisdiction in which the property and assets owned,
leased or operated by it, or the nature of the business conducted by it, makes
such qualification or licensing necessary, except in such jurisdictions where
the failure to be so duly qualified or licensed and in good standing would not
prevent or materially delay the consummation of the transactions contemplated
hereby.

Section 3.2 Authority. Contributor has the requisite limited liability company
power and authority to execute and deliver this Agreement and the Ancillary
Documents to which Contributor is a party and to consummate the transactions
contemplated hereby or thereby. The execution and delivery of this Agreement and
the Ancillary Documents to which Contributor is a party and the consummation of
the transactions contemplated hereby or thereby have been (and such Ancillary
Documents to which Contributor is a party will be) duly authorized by all
necessary limited liability company action on the part of Contributor and no
other proceeding (including by its equityholders) on the part of Contributor is
necessary to authorize this Agreement and the Ancillary Documents to which
Contributor is a party or to consummate the transactions contemplated hereby or
thereby. No vote of Contributor’s equityholders is required to approve this
Agreement or for Contributor to consummate the transactions contemplated hereby.
This Agreement has been (and the execution and delivery of each of the Ancillary
Documents to which Contributor is a party will be) duly and validly executed and
delivered by Contributor and constitute a valid, legal and binding agreement of
Contributor (assuming this Agreement has been and the Ancillary Documents to
which Contributor is a party will be duly and validly authorized, executed and
delivered by the other parties hereto and thereto), enforceable against
Contributor in accordance with their terms, except (i) to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the enforcement of creditors’
rights generally and (ii) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding thereof may be brought.

Section 3.3 Consents and Approvals; No Violations. Except as have already been
obtained or that will be obtained prior to the Closing, no material notices to,
filings with, or authorizations, consents or approvals of any Person or
Governmental Entity are necessary for the

 

21



--------------------------------------------------------------------------------

execution, delivery or performance by Contributor of this Agreement or the
Ancillary Documents to which Contributor is a party or the consummation by
Contributor of the transactions contemplated hereby or thereby, except for those
the failure of which to obtain or make would not have a material adverse effect
on Contributor’s ownership of the Acquired Interests, or otherwise prevent or
materially delay the Closing. Neither the execution, delivery and performance by
Contributor of this Agreement or the Ancillary Documents to which Contributor is
a party nor the consummation by Contributor of the transactions contemplated
hereby or thereby will (a) conflict with or result in any breach of any
provision of Contributor’s Governing Documents, (b) result in a violation or
breach of, or cause acceleration, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any material agreement to which Contributor is a party or (c) violate any
Order of any Governmental Entity having jurisdiction over Contributor, which in
the case of any of clauses (b) through (c) above, would have a material adverse
effect on Contributor’s ownership of the Acquired Interests, or otherwise
prevent or materially delay the Closing.

Section 3.4 Title to the Acquired Interests. As of the date of this Agreement,
Contributor directly owns of record and beneficially 68.42% of the membership
interests in SUN LLC, and immediately following the Pre-Closing Transactions and
at the Closing, Contributor will (a) directly own of record and beneficially
100% of the membership interests in SUN Retail and (b) indirectly, own
beneficially and of record 100% of the membership interests in Sunmarks, and
Contributor has or will have at the Closing good and marketable title to the
Acquired Interests, free and clear of all Liens.

Section 3.5 Litigation. There is no Proceeding pending or, to Contributor’s
knowledge, threatened against Contributor before any Governmental Entity which
would or will have a material adverse effect on Contributor’s ownership of the
Acquired Interests, or otherwise prevent or materially delay the Closing or
otherwise prevent Contributor from complying with the terms and provisions of
this Agreement. Contributor is not subject to any outstanding Order that would
or will have a material adverse effect on Contributor’s ownership of the
Acquired Interests, or otherwise prevent or materially delay the Closing.

Section 3.6 Brokers. No broker, finder, financial advisor or investment banker,
other than Tudor, Pickering, Holt & Co. and Citigroup Global Markets Inc., is
entitled to any broker’s, finder’s, financial advisor’s, investment banker’s fee
or commission or similar payment in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Contributor or its Affiliates.

Section 3.7 Investigation; No Other Representations.

(a) Contributor has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Unit Consideration and is capable of bearing the economic risk of such
investment. Contributor is an “accredited investor” as that term is defined in
Rule 501 of Regulation D (without regard to Rule 501(a)(4)) promulgated under
the Securities Act. Contributor is acquiring the Unit Consideration for
investment for its own account and not with a view toward or for sale in
connection with any distribution thereof, or with any present intention of
distributing or selling

 

22



--------------------------------------------------------------------------------

the Unit Consideration. Contributor is not a party to any Contract or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Unit Consideration in
violation of applicable Law. Contributor acknowledges and understands that
(i) the acquisition of the Unit Consideration has not been registered under the
Securities Act in reliance on an exemption therefrom and (ii) that the Unit
Consideration will, upon the issuance by Acquiror, be characterized as
“restricted securities” under state and federal securities Laws. Contributor
agrees that the Unit Consideration may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of except pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with other applicable state and federal securities Laws.

(b) Contributor (i) has conducted its own independent review and analysis of,
and, based thereon, has formed an independent judgment concerning, the business,
assets, condition, operations and prospects of the Acquiror Group, and (ii) has
been furnished with or given full access to such documents and information about
the Acquiror Group and their respective businesses and operations as it and its
representatives and advisors have deemed necessary to enable it to make an
informed decision with respect to the execution, delivery and performance of
this Agreement and the transactions contemplated hereby. Contributor has
received all materials relating to the business of the Acquiror Group that it
has requested and has been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any such information or of any
representation or warranty made by Acquiror herein or to otherwise evaluate the
merits of the transactions contemplated hereby. Acquiror has answered to
Contributor’s satisfaction all inquiries that Contributor and its
representatives and advisors have made concerning the business of the Acquiror
Group or otherwise relating to the transactions contemplated hereby.

(c) In entering into this Agreement, Contributor has relied solely upon its own
investigation and analysis and the representations and warranties of the
Acquiror Parties expressly contained in Article 6 and the Acquiror Certificate
and Contributor acknowledges that, other than as set forth in this Agreement (as
modified by the Schedules) and the certificates or other instruments delivered
pursuant hereto, none of Acquiror, the members of the Acquiror Group or any of
their respective directors, officers, employees, Affiliates, stockholders,
agents or representatives makes or has made any representation or warranty,
either express or implied, (x) as to the accuracy or completeness of any of the
information provided or made available to Contributor or any of its respective
agents, representatives, lenders or Affiliates prior to the execution of this
Agreement (other than, for the avoidance of doubt, as set forth in this
Agreement) or (y) with respect to any projections, forecasts, estimates, plans
or budgets of future revenues, expenses or expenditures, future results of
operations (or any component thereof), future cash flows (or any component
thereof) or future financial condition (or any component thereof) of any member
of the Acquiror Group heretofore or hereafter delivered to or made available to
Contributor or any of its respective agents, representatives, lenders or
Affiliates. It is understood that any cost estimates, projections or other
predictions, any data, any financial information or any memoranda or offering
materials or presentations are not and shall not be deemed to be or to include
representations or warranties of any member of the Acquiror Group or Acquiror
(other than, for the avoidance of doubt, as set forth in this Agreement as
modified by the Schedules), and are not and shall not be deemed to be relied
upon by such Contributor in executing, delivering and performing this Agreement
and the transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

Section 3.8 Management Projections and Budget. The projections and budget set
forth on Schedule 3.8 provided to Acquiror by Contributor and Retail Parent as
part of Acquiror’s review in connection with this Agreement and the Ancillary
Documents were prepared by management of Contributor or Retail Parent in good
faith based on assumptions that they believe to be reasonable as of the date of
this Agreement and are consistent with Contributor’s or Retail Parent’s
management’s expectations as of the date of this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING THE SUBJECT ENTITIES

Contributor and Retail Parent, jointly and severally, hereby represent and
warrant to Acquiror as follows, provided, that each representation and warranty
with respect to SUN LLC is being made exclusively by Contributor and to the
exclusive knowledge of Contributor for which the Acquiror has no knowledge:

Section 4.1 Organization and Qualification of the Subject Entities.

(a) Each Subject Entity is or, in the case of SUN Retail, immediately following
the Pre-Closing Transactions and at the Closing, will be a legal entity duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of incorporation, formation or organization, as
applicable, and has or, in the case of SUN Retail, immediately following the
Pre-Closing Transactions and at the Closing, will have all requisite corporate,
partnership, limited liability company or other applicable power and authority
to own, lease and operate its properties and to carry on its businesses as
presently, and as it has been since December 31, 2014, conducted.

(b) Each Subject Entity is or, in the case of SUN Retail, immediately following
the Pre-Closing Transactions and at the Closing, will be duly qualified or
licensed to transact business and is in good standing in each jurisdiction in
which the property and assets owned, leased or operated by it, or the nature of
the business conducted by it, makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not reasonably be expected to have a Company
Material Adverse Effect.

(c) Contributor has or, in the case of SUN Retail, at the Closing, will have
made available true and correct copies of the respective Governing Documents of
each Subject Entity. There is no pending, or to the knowledge of Contributor,
threatened action for the dissolution, liquidation or insolvency of any member
of the Contributor Group or any Subject Entity.

Section 4.2 Capitalization of the Subject Entities, Subsidiaries.

(a) Immediately following the Pre-Closing Transactions and at the Closing, the
SUN Retail Interest will comprise 100% of SUN Retail’s equity interests that are
issued and outstanding, the SUN Retail Interest will have been duly authorized
and validly issued and will

 

24



--------------------------------------------------------------------------------

be fully paid (to the extent required by the Governing Documents of SUN Retail)
and free of preemptive rights, and no holder of the SUN Retail Interest will
have any obligation to make capital contributions to SUN Retail by virtue of its
ownership of such SUN Retail Interest. The SUN LLC Interest comprises 68.42% of
SUN LLC’s equity interests that are issued and outstanding, the SUN LLC Interest
has been duly authorized and validly issued and is fully paid (to the extent
required by the Governing Documents of SUN LLC) and free of preemptive rights,
and no holder of SUN LLC Interest has any obligation to make capital
contributions to SUN LLC by virtue of its ownership of such SUN LLC Interest.
The Sunmarks Interest comprises 100% of Sunmarks’ equity interests that are
issued and outstanding, the Sunmarks Interest has been duly authorized and
validly issued and is fully paid (to the extent required by the Governing
Documents of Sunmarks) and free of preemptive rights, and no holder of the
Sunmarks Interest has any obligation to make capital contributions to Sunmarks
by virtue of its ownership of such Sunmarks Interest. Schedule 4.2(a) accurately
and completely sets forth the capital structure of each Subject Entity at
present or, in the case of SUN Retail, immediately following the Pre-Closing
Transactions and at the Closing, including the number of equity interests that
are or will be authorized and which are or will be issued and outstanding. There
are or, in the case of SUN Retail, immediately following the Pre-Closing
Transactions and at the Closing, will be no outstanding (i) other equity
securities of any Subject Entity, (ii) securities of any Subject Entity
convertible into or exchangeable for, at any time, equity securities of such
entity, (iii) Contracts defining the rights of security holders of any Subject
Entity or any Contract relating to the voting of any membership interests or
other ownership interests of any Subject Entity, other than pursuant to its
Governing Documents, or (iv) options, subscriptions, warrants, conversion rights
or Contracts of any kind outstanding or other rights to acquire from any Subject
Entity or obligations of any Subject Entity to issue, any equity securities or
securities convertible into or exchangeable for equity securities of such
entity. At the Closing, Contributor will deliver to Acquiror the Acquired
Interests, free and clear of all Liens (other than restrictions on transfer
imposed by applicable federal, state and other securities Laws), and no Person
has or, in the case of SUN Retail, immediately following the Pre-Closing
Transactions and at the Closing, will have any right to acquire any other equity
securities of any Subject Entity or the right to payment in respect of the value
of any equity security of any Subject Entity.

(b) Except as set forth on Schedule 4.2(b), no Subject Entity directly or
indirectly owns or, in the case of SUN Retail, immediately following the
Pre-Closing Transactions and at the Closing, will own any equity or similar
interest in, or any interest convertible into or exchangeable for, at any time,
any equity interest or similar interest in, any Person. Each Subject Entity or a
Subsidiary of such Subject Entity owns or, in the case of SUN Retail,
immediately following the Pre-Closing Transactions and at the Closing, will own,
directly or indirectly, all of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary of such Subject Entity set
forth on Schedule 4.2(b), free and clear of any preemptive rights and any Liens
other than Permitted Liens, and all of such shares of capital stock or other
equity interests have been duly authorized and validly issued and are fully paid
(to the extent required by the Governing Documents of the applicable Person) and
nonassessable (except in the case of any Subsidiary that is a Delaware limited
liability company, as such nonassessability may be affected by matters described
in Sections 18-607 and 18-804 of the Delaware LLC Act).

 

25



--------------------------------------------------------------------------------

Section 4.3 Authority. Each Subject Entity has or, in the case of SUN Retail,
immediately following the Pre-Closing Transactions and at the Closing, will have
the requisite limited liability company power and authority to execute and
deliver this Agreement and each Ancillary Document, in each case, to which such
Subject Entity is a party, and to consummate the transactions contemplated
hereby or thereby. The execution and delivery of this Agreement and the
Ancillary Documents, in each case, to which such Subject Entity is a party and
the consummation of the transactions contemplated hereby or thereby have been
(and the Ancillary Documents to which such Subject Entity is a party will be)
duly authorized by all necessary limited liability company action on the part of
such Subject Entity and no other proceeding on the part of such Subject Entity
is necessary to authorize this Agreement and the Ancillary Documents to which
such Subject Entity is a party or to consummate the transactions contemplated
hereby or thereby. This Agreement has been (and the execution and delivery of
each of the Ancillary Documents to which such Subject Entity is a party will be)
duly and validly executed and delivered by such Subject Entity and constitutes
or will constitute a valid, legal and binding agreement of such Subject Entity
(assuming that this Agreement has been and the Ancillary Documents to which such
Subject Entity is a party will be duly and validly authorized, executed and
delivered by Acquiror), enforceable against such Subject Entity in accordance
with their terms, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding thereof may be
brought.

Section 4.4 Contributor Financial Statements.

(a) Attached hereto as Schedule 4.4(a) are true and complete copies of the
following financial statements (such financial statements, the “Contributor
Financial Statements”): (i) the unaudited consolidated balance sheet of the SUN
Retail Business as of December 31, 2014 and December 31, 2013 (excluding
footnotes), and the related unaudited consolidated statements of income for the
fiscal years then ended (excluding footnotes); and (ii) the unaudited
consolidated balance sheet of the SUN Retail Business as of September 30, 2015
(the “Latest Contributor Balance Sheet”) (excluding footnotes), and the related
unaudited consolidated statements of income for the nine-month period then ended
(excluding footnotes).

(b) Except as set forth on Schedule 4.4(b), the Contributor Financial Statements
(i) have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, except as may be indicated in the notes
thereto and except for the lack of all footnotes that would be necessary
pursuant to GAAP, and (ii) fairly present, in all material respects, the
consolidated financial position of the SUN Retail Business as of the dates
thereof and its consolidated results of operations for the periods then ended.

(c) Except (i) as set forth set forth on Schedule 4.4(c), (ii) as and to the
extent set forth on the Latest Contributor Balance Sheet and (iii) for
liabilities and obligations (w) under this Agreement, (x) incurred in the
ordinary course of business consistent with past practice since the date of the
Latest Contributor Balance Sheet, (y) that will be included in the calculation
of Net Working Capital as of the Closing Date or (z) that will be paid at
Closing, the SUN Retail Business does not have any liability or obligation of
any nature (whether accrued, absolute, contingent, determined, determinable or
otherwise) that is required by GAAP to be reflected or reserved against in a
balance sheet of the SUN Retail Business (or in the notes thereto).

 

26



--------------------------------------------------------------------------------

Section 4.5 Consents and Approvals; No Violations. No material notices to,
filings with, or authorizations, consents or approvals of any Person or
Governmental Entity are necessary for the execution, delivery or performance by
any Subject Entity of this Agreement or the Ancillary Documents, in each case,
to which such Subject Entity is a party, or the consummation by such Subject
Entity of the transactions contemplated hereby or thereby. Neither the
execution, delivery or performance by any Subject Entity of this Agreement or
the Ancillary Documents to which any Subject Entity is a party nor the
consummation by any Subject Entity of the transactions contemplated hereby or
thereby will (a) conflict with or result in any breach of any provision of any
Subject Entity’s Governing Documents, (b) result in a violation or breach of, or
cause acceleration, or constitute (with or without due notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any Company
Material Contract, Company Material Real Property Lease or Material Company
Permit, (c) violate any Law applicable to any Subject Entity or Order of any
Governmental Entity having jurisdiction over any Subject Entity or any of their
respective properties or assets or (d) except as contemplated by this Agreement
or with respect to Permitted Liens, result in the creation of any Lien upon any
of the assets of any Subject Entity, except in the case of clauses (b) through
(c) above for those items which, individually or in the aggregate, would not
have (or be reasonably expected to have) a Company Material Adverse Effect.

Section 4.6 Company Material Contracts.

(a) Except as set forth on Schedule 4.6(a) (all Contracts listed on
Schedule 4.6(a) together with any other Contracts entered into in the ordinary
course of business involving payments or receipts in excess of $3,000,000,
collectively, the “Company Material Contracts”) and except for this Agreement
and except for any Company Material Real Property Lease, none of the Subject
Entities or, with respect to the SUN Retail Assets prior to the Pre-Closing
Transactions, the members of the Contributor Group is a party to or bound by,
nor are any of their respective properties or assets bound by, any:

(i) Contract that provides non-compete arrangements with any individual or
employee;

(ii) Contract under which any Subject Entity or, with respect to the SUN Retail
Assets prior to the Pre-Closing Transactions, any member of the Contributor
Group is a lessee of or holds or operates any tangible property (other than real
property), owned by any other Person, except for any Contract under which the
aggregate annual rental payments do not exceed $3,000,000;

(iii) Contract under which any Subject Entity or with respect to the SUN Retail
Assets, prior to the Pre-Closing Transactions, any member of the Contributor
Group is a lessor of or permits any third party to hold or operate any tangible
property (other than real property), owned or controlled by any Subject Entity
or, with respect to the SUN Retail Assets prior to the Pre-Closing Transactions,
any member of the Contributor Group, as applicable, except for any Contract
under which the annual rental payments do not exceed $3,000,000;

 

27



--------------------------------------------------------------------------------

(iv) partnership agreements and joint venture agreements relating to any Subject
Entity or, with respect to the SUN Retail Assets prior to the Pre-Closing
Transactions, any member of the Contributor Group;

(v) Contract of indemnification or guaranty of any obligation for borrowed money
or other material guaranty of any Person, including between any Subject Entity
or, with respect to the SUN Retail Assets prior to the Pre-Closing Transactions,
any member of the Contributor Group and any of their respective officers,
directors or employees, in each case, other than any such agreements or
guarantees that are entered into in the ordinary course of business;

(vi) Contract prohibiting any Subject Entity or, with respect to the SUN Retail
Assets prior to the Pre-Closing Transactions, any member of the Contributor
Group from freely engaging in any material business, including restrictions on
any Subject Entity’s or, with respect to the SUN Retail Assets prior to the
Pre-Closing Transactions, any member of the Contributor Group’s ability to
compete;

(vii) collective bargaining agreement;

(viii) Contract or group of related Contracts with the same party for the
purchase of product, services, marketing or advertising, involving payments in
excess of $3,000,000, except for agreements entered into in the ordinary course
of business;

(ix) Contract or group of related Contracts with the same party for the sale of
products, services, marketing or advertising, under which the undelivered
balance of such products or services has a sales price in excess of $3,000,000,
except for agreements entered into in the ordinary course of business;

(x) Contract evidencing or relating to any obligations of any Subject Entity or,
with respect to the SUN Retail Assets prior to the Pre-Closing Transactions, any
member of the Contributor Group, with respect to the issuance, sale, repurchase
or redemption of any equity securities;

(xi) Contract defining the rights of security holders or any Contract relating
to the voting of any shares of capital stock or other ownership interests of any
Subject Entity or, with respect to the SUN Retail Assets prior to the
Pre-Closing Transactions, any member of the Contributor Group;

(xii) Contract pursuant to which any Affiliate of any Subject Entity or, with
respect to the SUN Retail Assets prior to the Pre-Closing Transactions, any
member of the Contributor Group has given any guaranty of payment or performance
in favor of any Subject Entity or, with respect to the SUN Retail Assets prior
to the Pre-Closing Transactions, any member of the Contributor Group,
respectively, or provided any other credit support for the benefit of any
Subject Entity or, with respect to the SUN Retail Assets prior to the
Pre-Closing Transactions, any member of the Contributor Group, respectively;

 

28



--------------------------------------------------------------------------------

(xiii) Contract with any Affiliate of any Subject Entity or, with respect to the
SUN Retail Assets prior to the Pre-Closing Transactions, any member of the
Contributor Group;

(xiv) Contract that relates to the disposition or acquisition of assets or
properties by any Subject Entity or, with respect to the SUN Retail Assets prior
to the Pre-Closing Transactions, any member of the Contributor Group, outside of
the ordinary course of business, or any merger or business combination with
respect to any Subject Entity or, with respect to the SUN Retail Assets prior to
the Pre-Closing Transactions, any member of the Contributor Group, in each case,
since January 1, 2014;

(xv) other Contract that involves the expenditure, payment or receipt of more
than $3,000,000 in the aggregate and is not terminable by any Subject Entity or,
with respect to the SUN Retail Assets prior to the Pre-Closing Transactions, any
member of the Contributor Group party thereto, without penalty on notice of 90
days or less, except for agreements entered into in the ordinary course of
business; or

(xvi) Contract that would be required to be filed by any Subject Entity or, with
respect to the SUN Retail Assets prior to the Pre-Closing Transactions, any
member of the Contributor Group, in a Form 10-K filing pursuant to
Item 601(b)(10) of Regulation S-K.

(b) Except as set forth on Schedule 4.6(b), each Company Material Contract is
valid and binding on such Subject Entity or, with respect to the SUN Retail
Assets prior to the Pre-Closing Transactions, the member of the Contributor
Group party thereto, and enforceable in accordance with its terms against such
entity and, to the knowledge of Contributor, each other party thereto (subject,
in each case, to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting generally the enforcement of creditors’ rights and
subject to general principles of equity). Immediately following the Pre-Closing
Transactions, SUN Retail shall have all right, title and interest in and to each
Company Material Contract allocated to, vested in, assigned to or transferred to
it by operation of the Pre-Closing Transactions. Except as set forth on
Schedule 4.6(b), since January 1, 2014, no Subject Entity or member of
Contributor Group has received written notice of any default under any Company
Material Contract which has not been cured. No Subject Entity or member of the
Contributor Group is in breach or violation of or default under any Company
Material Contract, and, to Contributor’s knowledge, no other party to any
Company Material Contract is in breach or violation of or default under any such
Contract. There does not exist any event which (with or without notice, passage
of time, or both) would constitute a breach, violation of or default under any
Company Material Contract (i) by the Subject Entity or the member of the
Contributor Group party thereto, or (ii) to Contributor’s knowledge, by any
counterparty thereto, in each case, which breach, violation or default has had,
or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

Section 4.7 Absence of Changes. Except as set forth on Schedule 4.7, since the
date of the Latest Contributor Balance Sheet, (i) there has not been any Company
Material Adverse Effect and (ii) the business of each Subject Entity and the SUN
Retail Business has been conducted in the ordinary course substantially
consistent with past practices. Since the date of the Latest Contributor Balance
Sheet, no Subject Entity or, with respect to the SUN Retail Assets prior to the
Pre-Closing Transactions, member of the Contributor Group has:

(a) suffered any material damage, destruction or loss (whether or not covered by
insurance) from fire or other casualty to its tangible property;

 

29



--------------------------------------------------------------------------------

(b) revalued any of their respective assets, including writing off notes or
accounts receivable other than in the ordinary course of business in amounts
that are not, individually or in the aggregate, material to the business of such
Subject Entity or such member of the Contributor Group, taken as a whole;

(c) made any capital expenditures or commitments therefor involving amounts that
exceed $3,000,000 in the aggregate, except for capital expenditures (A) incurred
in the ordinary course of business or (B) relating to the completion of those
projects in progress set forth on Schedule 4.7(c);

(d) sold, leased, licensed, mortgaged, assigned or transferred any of its
tangible or intangible assets, except in the ordinary course of business;

(e) suffered any extraordinary losses or canceled, waived, compromised or
released any rights or claims involving amounts that exceed $3,000,000 in the
aggregate;

(f) made any investment in or loan to any Person, or acquired any business or
Person, by merger or consolidation, purchase or sale of substantial assets or
equity interests, or by any other manner, in a single transaction or a series of
related transactions, or entered into any Contract, letter of intent or similar
arrangement with respect to the foregoing;

(g) issued, sold or otherwise permitted to become outstanding any capital stock,
membership interests or other equity interests, or split, combined,
reclassified, repurchased or redeemed any shares of its capital stock,
membership interests, or other equity interests;

(h) materially modified, changed or terminated any Company Material Contract;

(i) adopted a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization, or other material
reorganization;

(j) changed its accounting principles, practices or methods except as required
or permitted by Law or GAAP; or

(k) authorized, agreed, resolved or committed to any of the foregoing.

Section 4.8 Litigation. Except as set forth on Schedule 4.8, there is no
Proceeding pending or, to Contributor’s knowledge, threatened or under
investigation against or affecting any Subject Entity or, with respect to the
SUN Retail Assets prior to the Pre-Closing Transactions, any member of the
Contributor Group, any of their respective properties, assets or business, or,
to Contributor’s knowledge, any of their respective current or former officers
or directors, in their capacity as such, before any Governmental Entity, to the
extent that such

 

30



--------------------------------------------------------------------------------

Proceedings would exceed $500,000, individually, or $3,000,000 in the aggregate.
Except as set forth on Schedule 4.8, no Subject Entity or, with respect to the
SUN Retail Assets prior to the Pre-Closing Transactions, member of the
Contributor Group, nor any of their respective properties, assets or business,
or, to Contributor’s knowledge, any of their respective current or former
officers or directors, in their capacity as such, is subject to any outstanding
Order.

Section 4.9 Compliance with Applicable Law. Except as set forth on Schedule 4.9,
as of the date of this Agreement, each Subject Entity and, with respect to the
SUN Retail Assets, each member of the Contributor Group holds, and immediately
following the Pre-Closing Transactions and as of the Closing, each Subject
Entity will hold, all material permits, licenses, approvals, certificates and
other authorizations of and from all, and has made all declarations and filings
with, Governmental Entities necessary for the lawful conduct of its business as
presently conducted or ownership of its properties or assets (the “Material
Company Permits”). As of the date of this Agreement, each Subject Entity and,
with respect to the SUN Retail Assets prior to the Pre-Closing Transactions,
each member of the Contributor Group is, and immediately following the
Pre-Closing Transactions and as of the Closing, each Subject Entity will be, in
material compliance with all such Material Company Permits. All such Material
Company Permits are valid and in full force and effect in all material respects.
Each Subject Entity and, with respect to the SUN Retail Assets prior to the
Pre-Closing Transactions, each member of the Contributor Group, is not in and
since January 1, 2014 has not been in, default or violation of any term,
condition or provision of any such Material Company Permit applicable to it.
There is no pending or, to Contributor’s knowledge, threatened Proceeding with
respect to revocation, cancellation, suspension or nonrenewal of any such
Material Company Permit. The business of each Subject Entity and the SUN Retail
Business is operated in material compliance with all applicable Laws and Orders
that are material to the operation of such business. To Contributor’s knowledge,
no Subject Entity or, with respect to the SUN Retail Assets, member of the
Contributor Group is under investigation with respect to any violation of any
Laws or Orders that are material to the operation of its business. Since
January 1, 2014, no Subject Entity or, with respect to the SUN Retail Assets
prior to the Pre-Closing Transactions, member of the Contributor Group has
received written notice of or, to Contributor’s knowledge, been threatened to be
charged with any violation of any applicable Laws and Orders that are material
to the operation of the business of any Subject Entity or the SUN Retail
Business. This Section 4.9 does not relate to environmental matters (which is
the subject of Section 4.10), Tax matters (which is the subject of Section 4.11)
or employee or employee benefit plan matters (which are the subject of
Section 4.15).

Section 4.10 Environmental Matters.

(a) Except as set forth on Schedule 4.10:

(i) The Company Owned Real Property and the Company Leased Real Property and the
operations conducted thereon by the applicable Subject Entity or member of the
Contributor Group, are in material compliance with all applicable Environmental
Laws.

(ii) Without limiting the generality of the foregoing, as of the date of this
Agreement, each Subject Entity and, with respect to the SUN Retail Assets, each
member of the Contributor Group holds and is in material compliance with, and
immediately following the

 

31



--------------------------------------------------------------------------------

Pre-Closing Transactions and as of the Closing, each Subject Entity will hold
and be in material compliance with, all material permits, licenses and other
authorizations that are required pursuant to Environmental Laws for their
respective operations as currently conducted. All such permits are in full force
and effect in all material respects.

(iii) No Subject Entity or, with respect to the SUN Retail Assets, any member of
the Contributor Group has received any currently unresolved written notice of
any violation of, or any liability or investigatory, corrective or remedial
obligation under, any Environmental Laws.

(iv) To such Contributor’s knowledge, there has been no release of any Hazardous
Substance into the environment, on any of the Company Owned Real Property or
Company Leased Real Property or that has migrated from any of the Company Owned
Real Property or Company Leased Real Property other than releases that are not
required to be reported to a Governmental Entity or any release for which any
Subject Entity or member of the Contributor Group has received a no further
action letter or similar clearance from the appropriate Governmental Entity.

(b) Schedule 4.10 contains a schedule of any and all pending or, to such
Contributor’s knowledge, threatened Proceedings against any Subject Entity or
member of the Contributor Group relating to the release of any hazardous
substance, pollutant, contaminant or petroleum product into the environment or
Laws designed to protect the environment, including claims for personal injury,
property damage, natural resource damages, and cost recovery or contribution for
costs to investigate or remediate any contamination attributable, in whole or in
part, to contamination on any of the Company Owned Real Property or Company
Leased Real Property or that has migrated from any of the Company Owned Real
Property or Company Leased Real Property.

(c) Schedule 4.10 contains a schedule of any and all currently unresolved
written violations or notices of violation of any covenant relating to
Environmental Law received by any Subject Entity or, with respect to the SUN
Retail Assets, any member of the Contributor Group since January 1, 2014: (A) by
any landlord related to any Company Leased Real Property, (B) by any owner
related to any Company Owned Real Property, or (C) from the beneficiary of any
deed restriction or other restriction in connection with any Company Owned Real
Property or Company Leased Real Property.

(d) Schedule 4.10 contains a list of all material insurance, indemnities,
covenants, fixed-price remediation contracts, remediation agreements, state tank
funds, escrows and other funds available with respect to remediation of any
Company Owned Real Property or Company Leased Real Property under Environmental
Laws for which any Subject Entity or member of the Contributor Group has
liability or potential liability.

(e) This Section 4.10 and the related bring-down of such representation in the
Company Certificate contain the sole and exclusive representations and
warranties of Contributor with respect to environmental matters, including any
matters arising under Environmental Laws. The disclosures in Schedule 4.10
contain the sole and exclusive exceptions to the representations and warranties
made in this Section 4.10.

 

32



--------------------------------------------------------------------------------

Section 4.11 Tax Matters. Except as set forth on Schedule 4.11:

(a) All material tax returns, information returns, statements, forms, filings
and reports (each a “Tax Return” and, collectively, the “Tax Returns”) required
to be filed by or with respect to any Subject Entity, any assets of the Subject
Entities, any operations of the Subject Entities, the SUN Retail Assets or the
SUN Retail Business have been filed with the appropriate domestic federal,
state, local or foreign Taxing Authorities and each such Tax Return is true,
correct and complete in all material respects. All material Taxes owed or
payable by any Subject Entity, Contributor or any of their respective Affiliates
with respect to any Subject Entity, any assets or operations of the Subject
Entities, the SUN Retail Assets or the SUN Retail Business that are or have
become due have been timely paid in full.

(b) Each Subject Entity has complied, or, in the case of SUN Retail, immediately
following consummation of the Pre-Closing Transactions, will comply, in all
material respects with the provisions of the Code relating to the withholding
and payment of Taxes, including the withholding and reporting requirements under
Code sections 1441 through 1464, 3401 through 3406, and 6041 through 6049, as
well as similar provisions under any other Laws, and has, in all material
respects, within the time and in the manner prescribed by Law, withheld from
employee wages and paid over to the proper governmental body all amounts
required.

(c) There are no Liens (other than Liens for current period Taxes that are not
yet due and payable) on any asset owned by the Subject Entities, SUN Retail
Assets or the Acquired Interests that are attributable to any Tax liability or
payment obligation.

(d) No Subject Entity has, or following the Pre-Closing Transactions, will have,
liability as a transferee for any Taxes for a Pre-Closing Tax Period.

(e) There is no pending, or to the knowledge of Contributor, threatened,
examination, investigation, audit, suit, action, claim or proceeding relating to
Taxes with respect to any Subject Entity, any assets or operations of the
Subject Entities, the SUN Retail Assets or the SUN Retail Business.

(f) There are no waivers of any statutes of limitations in respect of Taxes with
respect to any Subject Entity, any assets or operations of the Subject Entities,
the SUN Retail Assets or the SUN Retail Business, nor any extension of time in
which any Tax may be assessed or collected by any Taxing Authority with respect
to any Subject Entity, any assets or operations of the Subject Entities, the SUN
Retail Assets or the SUN Retail Business.

(g) There are no written notices of proposed adjustments, deficiencies,
underpayments of Taxes or any other such written notice which has not been
satisfied by payment or been withdrawn with respect to any Subject Entity, any
assets or operations of the Subject Entities, the SUN Retail Assets or the SUN
Retail Business.

(h) Each of SUN LLC and Sunmarks currently is, and has been since its inception,
and at all times through the Closing, will be, classified as a “disregarded
entity” or a “partnership” for federal income tax purposes. SUN Retail will be,
at all times from its inception through the Closing, classified as a
“disregarded entity” for federal income tax purposes.

 

33



--------------------------------------------------------------------------------

(i) No written claim has been received by any Subject Entity from any Taxing
Authority in a jurisdiction where such entity does not file Tax Returns that a
Subject Entity is or may be subject to taxation by that jurisdiction.

(j) No Subject Entity has been, or following the Pre-Closing Transactions, will
be, a party to any “listed transaction” as defined in Code Section 6707A(c)(2)
and Treasury Regulation Section 1.6011-4(b)(2) or similar provision of state,
local or foreign Law.

(k) No Subject Entity is, or following the Pre-Closing Transactions, will be, a
party to or bound by any Tax allocation, sharing or indemnity agreements or
arrangements with any Person (other than an agreement or arrangement that is not
principally Tax motivated, such as a purchase and sale contract that includes a
tax indemnity).

(l) No power of attorney that is currently in force has been granted with
respect to any matter relating to Taxes that could affect any Subject Entity.

The disclosures in Schedules 4.11 contain the sole and exclusive exceptions to
the representations and warranties made in this Section 4.11.

Section 4.12 Brokers. No broker, finder, financial advisor or investment banker
is entitled to any broker’s, finder’s, financial advisor’s, investment banker’s
fee or commission or similar payment in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
any Subject Entity.

Section 4.13 Title to Properties and Assets. Except as to matters that would not
reasonably be expected to have a Company Material Adverse Effect, as of the date
of this Agreement, each Subject Entity and, with respect to the SUN Retail
Assets, each member of the Contributor Group has, and immediately following the
Pre-Closing Transactions and as of the Closing, each Subject Entity will have
all title to or rights or interests in all real property and personal property,
free and clear of all Liens (subject to Permitted Liens), sufficient to allow it
to conduct its business as currently being conducted.

Section 4.14 Transactions with Affiliates. Schedule 4.14 sets forth all
Contracts between any Subject Entity or, with respect to the SUN Retail Assets
prior to the Pre-Closing Transactions, any member of the Contributor Group, on
the one hand, and their respective Affiliates (other than any employee of any
Subject Entity or member of the Contributor Group who is not an officer of any
Subject Entity or member of the Contributor Group, respectively), on the other
hand. Except as disclosed in Schedule 4.14 and to such Contributor’s knowledge,
no Subject Entity, member of the Contributor Group (with respect to the SUN
Retail Assets) or their respective Affiliates, directors, officers or employees
(a) possesses, directly or indirectly, any financial interest in, or is a
director, officer or employee of, any Person (other than any Subject Entity or
member of the Contributor Group which is a material client, supplier, Dealer,
customer, lessor, lessee or competitor of any Subject Entity or member of the
Contributor Group, respectively) or (b) owns any property right, tangible or
intangible, which is used by any Subject Entity or member of the Contributor
Group in the conduct of its respective business. Ownership of five (5) percent
or less of any class of securities of a company or other entity whose securities
are registered under the Exchange Act shall not be deemed to be a financial
interest for purposes of this Section 4.14.

 

34



--------------------------------------------------------------------------------

Section 4.15 Employees and Employee Benefit Plans.

(a) Each Subject Entity (and each of their predecessors) does not and has not
sponsored or contributed to, is not and has not been required to contribute to,
is not and has not been a participating employer in or, except with respect to
SUN LLC and its cost reimbursement obligations pursuant to Article IV of the
Secondment Agreement, does not have any liability with respect to any Employee
Benefit Plan. None of the Subject Entities has any employees except for Karl R.
Fails, who is an employee of SUN LLC, and except for those employees employed by
SUN LLC in joint employment relationships with SUN R&M pursuant to the
Secondment Agreement.

(b) Schedule 4.15(b) sets forth a true and complete list of each Employee
Benefit Plan that is currently sponsored, maintained, contributed to by or
required to be contributed to by any Subject Entity (each such plan, a “Company
Benefit Plan”).

(c) Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, contractor or consultant of any Subject Entity to severance
pay or any other payment or benefit; (ii) accelerate the time of payment,
funding or vesting, or increase the amount of compensation due to any such
individual; (iii) limit or restrict the right of any Subject Entity to merge,
amend or terminate any Company Benefit Plan; (iv) increase the amount payable
under or result in any other material obligation pursuant to any Company Benefit
Plan; or (v) result in the forgiveness of any indebtedness of any current or
former director, officer, employee, contractor or consultant.

(d) No amount paid or payable (whether in cash, in property, or in the form of
benefits) in connection with the transactions contemplated by this Agreement
(either alone or upon the occurrence of any additional or subsequent events)
will be an “excess parachute payment” within the meaning of Section 280G of the
Code. No Subject Entity has any obligation to make a “gross-up” or similar
payment in respect of any Taxes that may become payable under Section 409A or
4999 of the Code.

(e) Each Subject Entity is in compliance in all material respects with
applicable Law respecting employment and employment practices, terms and
conditions of employment, wages, hours of work and occupational safety and
health.

Section 4.16 Subject Entity Assets. Since January 1, 2014, the SUN Retail Assets
and the assets of each Subject Entity have been maintained and repaired in all
material respects in the same manner as a prudent operator would maintain and
repair such assets and have been used by such Subject Entity or member of the
Contributor Group, as applicable, in the ordinary course of business and remain
as of the date hereof in suitable and adequate condition for such continued use
excluding normal wear and tear. The SUN Retail Assets and the assets of each
Subject Entity are adequate to conduct the business of the respective Subject
Entity as of the Closing in all material respects substantially in accordance
with past practices.

 

35



--------------------------------------------------------------------------------

Section 4.17 SUN LLC Financial Statements.

(a) To Contributor’s knowledge, attached hereto as Schedule 4.17(a) are true and
complete copies of the following financial statements (such financial
statements, the “SUN LLC Financial Statements”): (i) the unaudited consolidated
balance sheet of SUN LLC as of December 31, 2014 and December 31, 2013
(excluding footnotes), and the related unaudited consolidated statements of
income for the fiscal years then ended (excluding footnotes); and (ii) the
unaudited consolidated balance sheet of SUN LLC as of September 30, 2015 (the
“Latest SUN LLC Balance Sheet”) (excluding footnotes), and the related unaudited
consolidated statements of income for the nine-month period then ended
(excluding footnotes).

(b) Except as set forth on Schedule 4.17(b) to Contributor’s knowledge, the SUN
LLC Financial Statements (i) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby, except as may be
indicated in the notes thereto and except for the lack of all footnotes that
would be necessary pursuant to GAAP, and (ii) fairly present, in all material
respects, the consolidated financial position of SUN LLC as of the dates thereof
and its consolidated results of operations for the periods then ended.

(c) Except (i) as set forth set forth on Schedule 4.17(c), (ii) as and to the
extent set forth on the Latest SUN LLC Balance Sheet and (iii) for liabilities
and obligations (w) under this Agreement, (x) incurred in the ordinary course of
business consistent with past practice since the date of the Latest SUN LLC
Balance Sheet, or (y) that will be paid at Closing, to Contributor’s knowledge,
SUN LLC does not have any liability or obligation of any nature (whether
accrued, absolute, contingent, determined, determinable or otherwise) that is
required by GAAP to be reflected or reserved against in a balance sheet of SUN
LLC (or in the notes thereto).

Section 4.18 EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES MADE BY CONTRIBUTOR AND RETAIL PARENT IN ARTICLE
3, ARTICLE 4 AND ARTICLE 5 OF THIS AGREEMENT AND THE COMPANY CERTIFICATE, THE
ACQUIRED INTERESTS AND THE ASSETS OF THE SUBJECT ENTITIES ARE BEING ACQUIRED ON
AN AS-IS, WHERE-IS BASIS AND CONTRIBUTOR DOES NOT MAKE ANY OTHER REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, REGARDING THE CONTRIBUTED
GROUP AND ANY AND ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF RETAIL PARENT

Retail Parent hereby represents and warrants to Acquiror, as follows:

Section 5.1 Organization and Qualification.

(a) Each of Retail Parent and the members of the Contributor Group is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware (with respect to Retail Parent and Atlantic Refining)
or the Commonwealth of Pennsylvania (with respect to SUN R&M) and has all
requisite corporate power and authority to

 

36



--------------------------------------------------------------------------------

own, lease and operate its properties and carry on its businesses as presently,
and as it has been since December 31, 2014, conducted. Retail Parent has made
available to Acquiror copies of its and the Contributor Group’s Governing
Documents in effect as of the date of this Agreement.

(b) Each of Retail Parent and the members of the Contributor Group is duly
qualified or licensed to transact business and is in good standing in each
jurisdiction in which the property and assets owned, leased or operated by it,
or the nature of the business conducted by it, makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not prevent or materially
delay the consummation of the transactions contemplated hereby.

Section 5.2 Authority.

(a) Retail Parent has the requisite corporate power and authority to execute and
deliver this Agreement and the Ancillary Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Ancillary Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby have
been (and such Ancillary Documents to which it is a party will be) duly
authorized by all requisite action on the part of Retail Parent and no further
consent, approval or action is required by or from Retail Parent or any of its
equityholders or creditors in connection with the transactions contemplated
hereby and thereby. This Agreement has been (and the execution and delivery of
each of the Ancillary Documents to which Retail Parent is a party will be) duly
and validly executed and delivered by Retail Parent and constitutes a valid,
legal and binding agreement of Retail Parent (assuming this Agreement has been
and the Ancillary Documents to which it is a party will be duly and validly
authorized, executed and delivered by the other parties hereto and thereto),
enforceable against Retail Parent in accordance with their terms, except (i) to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding thereof may be brought.

(b) Each member of the Contributor Group has the requisite corporate power and
authority to deliver the Ancillary Documents to which it is a party and Retail
Parent will use its best efforts to cause the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents by itself and its
Affiliates.

Section 5.3 Consents and Approvals; No Violations. Except as those that will be
required in connection with the Pre-Closing Transactions, no material notices
to, filings with, or authorizations, consents or approvals of any Person or
Governmental Entity are necessary for the execution, delivery or performance by
Retail Parent or any member of the Contributor Group of this Agreement or the
Ancillary Documents to which it is a party or the consummation by it of the
transactions contemplated hereby or thereby. Neither the execution, delivery and
performance by Retail Parent or any member of the Contributor Group of this
Agreement or the Ancillary Documents to which it is a party nor the consummation
by it of the transactions contemplated hereby or thereby will (a) conflict with
or result in any breach of any provision of Retail Parent’s or any member of the
Contributor Group’s Governing Documents, (b) result in a

 

37



--------------------------------------------------------------------------------

violation or breach of, or cause acceleration, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any material agreements to which Retail Parent or any member of
the Contributor Group is a party, or (c) violate any Order of any Governmental
Entity having jurisdiction over Retail Parent or any member of the Contributor
Group or any of their respective properties or assets, which in the case of any
of clauses (b) through (c) above, would prevent or materially delay the Closing.

Section 5.4 Title to SUN R&M, Sunmarks and Atlantic Refining. Retail Parent
directly or indirectly owns of record and beneficially (a) 100% of the
membership interests in SUN R&M, (b) 100% of the membership interests in
Sunmarks and (c) 100% of the membership interests in Atlantic Refining, and
Retail Parent has good and marketable title to such interests, free and clear of
all Liens.

Section 5.5 Litigation. There is no Proceeding pending or, to Retail Parent’s
knowledge, threatened against Retail Parent before any Governmental Entity which
would or will have a material adverse effect on Retail Parent’s ownership of the
SUN Retail Interest, or otherwise prevent or materially delay the Closing or
otherwise prevent Retail Parent from complying with the terms and provisions of
this Agreement. Retail Parent is not subject to any outstanding Order that would
or will have a material adverse effect on Retail Parent’s ownership of the SUN
Retail Interest, or otherwise prevent or materially delay the Closing.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR PARTIES

Acquiror hereby represents and warrants to Contributor as follows:

Section 6.1 Organization and Qualification.

(a) Acquiror is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has all requisite
limited partnership power and authority to own, lease and operate its properties
and carry on its businesses as presently, and as it has been since
December 31, 2014, conducted. Acquiror has made available to Contributor copies
of its Governing Documents in effect as of the date of this Agreement.

(b) The General Partner is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite company power and authority to own, lease and operate its
properties and carry on its businesses as presently, and as it has been since
December 31, 2014, conducted. The General Partner has made available to
Contributor copies of its Governing Documents in effect as of the date of this
Agreement.

(c) Each member of the Acquiror Group is duly qualified or licensed to transact
business and is in good standing in each jurisdiction in which the property and
assets owned, leased or operated by it, or the nature of the business conducted
by it, makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not reasonably be expected to have an Acquiror Material Adverse
Effect

 

38



--------------------------------------------------------------------------------

Section 6.2 Authority. Each Acquiror Party has the requisite limited partnership
or limited liability company power and authority to execute and deliver this
Agreement and the Ancillary Documents to which each Acquiror Party is a party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and the Ancillary Documents to which
any Acquiror Party is a party and the consummation of the transactions
contemplated hereby and thereby have been (and the Ancillary Documents to which
any Acquiror Party is a party will be) duly authorized by all requisite limited
partnership or limited liability company power or other organizational action on
the part of such Acquiror Party and no further consent, approval or action is
required by or from either Acquiror Party or any of their respective
equityholders or creditors in connection with the transactions contemplated
hereby and thereby. This Agreement has been (and the execution and delivery of
each of the Ancillary Documents to which any Acquiror Party is a party will be)
duly and validly executed and delivered by the Acquiror Party party thereto and
constitutes a valid, legal and binding agreement of such Acquiror Party
(assuming this Agreement has been and the Ancillary Documents to which any
Acquiror Party is a party will be duly and validly authorized, executed and
delivered by Contributor and Contributor Guarantor, to the extent a party
thereto), enforceable against the applicable Acquiror Parties in accordance with
its terms, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding thereof may be
brought.

Section 6.3 Consents and Approvals; No Violations. Except for those that have
been obtained or made prior to the date hereof, no material notices to, filings
with, or authorizations, consents or approvals of any Person or Governmental
Entity are necessary for the execution, delivery or performance by the Acquiror
Parties of this Agreement or the Ancillary Documents to which any Acquiror Party
is a party or the consummation by the Acquiror Parties of the transactions
contemplated hereby. None of the execution, delivery and performance by the
Acquiror Parties of this Agreement or the Ancillary Documents to which any
Acquiror Party is a party nor the consummation by the Acquiror Parties of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of any Acquiror Party’s Governing Documents, (b) other than,
with respect to performance, as set forth on Schedule 6.3, result in a violation
or breach of, or cause acceleration, or constitute (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any indenture, mortgage, agreement, contract, commitment, license,
concession, permit, lease or other instrument to which any member of the
Acquiror Group is a party, or (c) violate any Order of any Governmental Entity
having jurisdiction over any member of the Acquiror Group or any of their
respective properties or assets, which in the case of any of clauses (b) through
(c) above, would have a Acquiror Material Adverse Effect.

Section 6.4 Valid Issuance; Listing.

(a) At Closing, the offer and sale of the Unit Consideration will have been duly
authorized by the Acquiror Parties pursuant to the Acquiror Partnership
Agreement, and when issued and delivered to Contributor in accordance with the
terms of this Agreement and the Acquiror Partnership Agreement, the Unit
Consideration will be validly issued, fully paid (to the

 

39



--------------------------------------------------------------------------------

extent required by the Acquiror Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and free and clear of
all Liens (other than restrictions on transfer imposed by applicable federal,
state and other securities Laws and other than as provided in the Acquiror
Partnership Agreement).

(b) The currently outstanding Acquiror Common Units are listed on the New York
Stock Exchange, and Acquiror has not received any notice of delisting.

Section 6.5 Financial Statements.

(a) Acquiror has furnished or filed all reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) required to be furnished or filed by Acquiror with the Securities and
Exchange Commission (the “SEC”) since December 31, 2013 (such documents being
collectively referred to as the “Acquiror SEC Documents”).

(b) Each of the Acquiror SEC Documents (i) at the time filed, complied in all
material respects with the requirements of the Exchange Act and the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Acquiror SEC Document and (ii) did not at the time
it was filed (or if amended or superseded by a filing or amendment prior to the
date of this Agreement, then at the time of such filing or amendment) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(c) Each of the financial statements of Acquiror included in the Acquiror SEC
Documents complied at the time it was filed as to form in all material respects
with the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP, applied on a consistent basis throughout the periods presented
thereby and fairly present in all material respects the consolidated financial
position and operating results, equity and cash flows of Acquiror as of, and for
the periods ended on, the respective dates thereof, subject, however, in the
case of unaudited financial statements, to normal year-end audit adjustments and
accruals and the absence of notes and other textual disclosures as permitted by
Form 10-Q of the SEC.

Section 6.6 Absence of Changes. Except as set forth in any of the Acquiror SEC
Documents, since the date of the Latest Acquiror Balance Sheet, there has not
been any Acquiror Material Adverse Effect.

Section 6.7 Litigation. Except as set forth on Schedule 6.7, there is no
Proceeding pending or, to Acquiror’s knowledge, threatened or under
investigation against or affecting any member of the Acquiror Group, any of
their respective properties, assets or business, or, to Acquiror’s knowledge,
any of their respective current or former officers or directors, in their
capacity as such, before any Governmental Entity, to the extent that such
Proceedings would exceed $500,000, individually, or $3,000,000 in the aggregate.
Except as set forth on Schedule 6.7, no member of the Acquiror Group, nor any of
their respective properties, assets or business, or, to Acquiror’s knowledge,
any of their respective current or former officers or directors, in their
capacity as such, is subject to any outstanding Order.

 

40



--------------------------------------------------------------------------------

Section 6.8 Tax Matters. Since the date of its formation, Acquiror has been
classified as a partnership for federal income tax purposes, and as of the
Closing Date, 90% or more of Acquiror’s gross income is from “qualifying income”
sources (as defined in Section 7704(d) of the Code).

Section 6.9 Brokers. No broker, finder, financial advisor or investment banker,
other than Perella Weinberg Partners LP (which will be paid by Acquiror), is
entitled to any brokerage, finder’s, financial advisor’s or investment banker’s
fee or commission or similar payment in connection with the transactions
contemplated by this Agreement based upon arrangements made by and on behalf of
any member of the Acquiror Group or any of their respective Affiliates for which
Contributor or the Subject Entities may become liable.

Section 6.10 Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, no member of the Acquiror Group (excluding the
Subject Entities after the Closing) will (a) be insolvent (either because its
financial condition is such that the sum of its debts is greater than the fair
value of its assets or because the fair salable value of its assets is less than
the amount required to pay its probable liability on its existing debts as they
mature), (b) have unreasonably small capital with which to engage in its
business or (c) have incurred debts beyond its ability to pay as they become
due.

Section 6.11 Investigation; No Other Representations.

(a) Acquiror and PropCo each has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Acquired Interests and is capable of bearing the economic risk
of such investment. Acquiror and PropCo are each an “accredited investor” as
that term is defined in Rule 501 of Regulation D (without regard to Rule
501(a)(4)) promulgated under the Securities Act. PropCo is acquiring the
Acquired Interests for investment for its own account and not with a view toward
or for sale in connection with any distribution thereof, or with any present
intention of distributing or selling the Acquired Interests. Neither Acquiror
nor PropCo is a party to any Contract or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to the Acquired Interests in violation of applicable Law. Acquiror and
PropCo acknowledge and understand that (i) the acceptance of the Acquired
Interests has not been registered under the Securities Act in reliance on an
exemption therefrom and (ii) that the Acquired Interests will, upon their
contribution by Contributor, be characterized as “restricted securities” under
state and federal securities Laws. Acquiror and PropCo agree that the Acquired
Interests may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of except pursuant to an effective registration statement
under the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act, and in compliance with other
applicable state and federal securities Laws.

(b) Acquiror, on its behalf and on behalf of PropCo, (i) has conducted its own
independent review and analysis of, and, based thereon, has formed an
independent judgment concerning, the business, assets, condition, operations and
prospects of the Subject Entities and

 

41



--------------------------------------------------------------------------------

the Contributor Group (with respect to the SUN Retail Assets), and (ii) has been
furnished with or given full access to such documents and information about the
Subject Entities and their respective businesses and operations, and the SUN
Retail Business, as it and its representatives and advisors have deemed
necessary to enable it to make an informed decision with respect to the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. Acquiror, on its behalf and on behalf of PropCo, has
received all materials relating to the business of the Subject Entities and the
SUN Retail Business that it has requested and has been afforded the opportunity
to obtain any additional information necessary to verify the accuracy of any
such information or of any representation or warranty made by the Subject
Entities or Contributor herein or to otherwise evaluate the merits of the
transactions contemplated hereby. Contributor, Contributor Group and the Subject
Entities have answered to Acquiror’s satisfaction all inquiries that Acquiror
and its representatives and advisors have made on its behalf or on behalf of
PropCo concerning the business of the Subject Entities and the SUN Retail
Business or otherwise relating to the transactions contemplated hereby.

(c) In entering into this Agreement, Acquiror has relied solely upon its own
investigation and analysis and the representations and warranties of
Contributor, the Subject Entities, Retail Parent and the Contributor Group
expressly contained in Article 3, Article 4 and Article 5, respectively, and the
Company Certificate and Acquiror acknowledges that, other than as set forth in
this Agreement (as modified by the Schedules) and the certificates or other
instruments delivered pursuant hereto, none of the Subject Entities, the
Contributor Group, Retail Parent, Contributor, or any of their respective
directors, officers, employees, Affiliates, stockholders, agents or
representatives makes or has made any representation or warranty, either express
or implied, (x) as to the accuracy or completeness of any of the information
provided or made available to Acquiror or any of its respective agents,
representatives, lenders or Affiliates prior to the execution of this Agreement
(other than, for the avoidance of doubt, as set forth in this Agreement) or
(y) with respect to any projections, forecasts, estimates, plans or budgets of
future revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Subject Entities
heretofore or hereafter delivered to or made available to Acquiror or any of its
respective agents, representatives, lenders or Affiliates. It is understood that
any cost estimates, projections or other predictions, any data, any financial
information or any memoranda or offering materials or presentations are not and
shall not be deemed to be or to include representations or warranties of the
Subject Entities, the Contributor Group, Retail Parent or Contributor (other
than, for the avoidance of doubt, as set forth in this Agreement as modified by
the Schedules), and are not and shall not be deemed to be relied upon by
Acquiror in executing, delivering and performing this Agreement and the
transactions contemplated hereby.

ARTICLE 7

COVENANTS

Section 7.1 Conduct of Business.

(a) Of the Subject Entities. Except as contemplated by this Agreement, from and
after the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Article 9, Retail Parent shall cause SUN Retail
and the Contributor Group (with respect to the SUN Retail Assets) to, except as
consented to in writing by Acquiror

 

42



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld, conditioned or delayed),
(a) conduct its business in the ordinary and regular course in substantially the
same manner heretofore conducted (including any conduct that is reasonably
related, complementary or incidental thereto), (b) use commercially reasonable
efforts to preserve substantially intact its goodwill and business organization
and to preserve the present commercial relationships with key Persons with whom
it does business (including customers, Dealers, suppliers, employees and others
having material business dealings with it), (c) use commercially reasonable
efforts to maintain its material assets and properties, (d) use commercially
reasonable efforts to perform in all material respects and materially comply
with the Company Material Contracts and materially comply with all applicable
Laws and Orders and (e) not do any of the following:

(i) take or omit to take any action that would reasonably be expected to result
in a Company Material Adverse Effect;

(ii) declare or pay a dividend on, or make any other distributions in respect
of, its equity securities except Tax distributions to Contributor and other
dividends declared and paid in a manner consistent with past practice;

(iii) issue, sell or deliver any capital stock, membership interests or other
equity securities or issue or sell any securities convertible into, or options
with respect to, or warrants to purchase or rights to subscribe for, any of its
capital stock, membership interests or other equity securities;

(iv) effect any recapitalization, reclassification, stock or unit dividend,
stock or unit split or like change;

(v) acquire or agree to acquire in any manner (whether by merger or
consolidation, the purchase of an equity interest in or a material portion of
the assets of or otherwise) any business or any corporation, partnership,
association or other business organization or division thereof of any other
Person other than the acquisition of assets in the ordinary course of business
consistent with past practices;

(vi) adopt any amendments to its Governing Documents;

(vii) sell, lease, assign, license, abandon, allow to lapse, transfer or
otherwise dispose of, or mortgage, pledge or permit the incurrence of any Lien
on, any material assets, including Company Real Property, other than sales of
products, inventory or services in the ordinary course of business consistent
with past practice;

(viii) authorize any new capital expenditures or commitments exceeding $500,000
per expenditure or commitment or $2,500,000 in the aggregate for all such
expenditures and commitments, except for capital expenditures incurred in the
ordinary course of business;

(ix) except as in the ordinary course of business, hire any executives or
terminate the services of any existing executives, increase, accelerate or
provide for additional compensation, benefits (fringe or otherwise) or other
rights to any current or former employee, adopt, amend, terminate or otherwise
become liable with respect to any Employee Benefit Plan that is or would be a
Company Benefit Plan, or agree to do any of the foregoing;

 

43



--------------------------------------------------------------------------------

(x) except as in the ordinary course of business, grant, agree to grant, or
amend or modify any grant or agreement to grant, any severance, termination or
retention payment to any current or former employee;

(xi) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization;

(xii) incur or permit to exist any indebtedness for borrowed money (which shall
be understood to exclude, for the avoidance of doubt, capital lease and
operating lease obligations, obligations of variable interest entities for which
such entity has no obligation and trade payables, in each case, whether or not
such obligations are required to be accounted for as debt);

(xiii) change its accounting policies or procedures except to the extent
required to conform with GAAP, or change its fiscal year;

(xiv) settle or compromise any pending Proceedings except in the ordinary course
of business consistent with past practice;

(xv) terminate or cancel any material insurance policy naming any Subject Entity
as its beneficiary or a loss payee;

(xvi) materially change the nature or scope of its business or enter into a new
line of business;

(xvii) materially modify, change, renew, extend or terminate any Company
Material Contract, other than renewals or extensions in the ordinary course of
business;

(xviii) make or change any material Tax election or Tax method of accounting,
enter into any agreement relating to Taxes, including closing agreements with
Taxing Authorities, or settle or compromise any material Tax claim or liability;
or

(xix) agree in writing or otherwise to do anything contained in this clause (a).

(b) Of the Acquiror Parties. Except as contemplated by this Agreement, from and
after the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Article 9, the Acquiror Parties shall, and shall
cause SUN LLC to, except as consented to in writing by Contributor (which
consent shall not be unreasonably withheld, conditioned or delayed), (a) conduct
its business in the ordinary and regular course in substantially the same manner
heretofore conducted (including any conduct that is reasonably related,
complementary or incidental thereto), (b) use commercially reasonable efforts to
preserve substantially intact its goodwill and business organization and to
preserve the present

 

44



--------------------------------------------------------------------------------

commercial relationships with key Persons with whom it does business (including
customers, Dealers, suppliers, employees and others having material business
dealings with it), (c) use commercially reasonable efforts to maintain its
material assets and properties, (d) use commercially reasonable efforts to
perform in all material respects and materially comply with the Company Material
Contracts and materially comply with all applicable Laws and Orders and (e) not
do any of the following:

(i) take or omit to take any action that would reasonably be expected to result
in an Acquiror Material Adverse Effect or a Company Material Adverse Effect;

(ii) declare or pay a dividend on, or make any other distributions in respect
of, its equity securities except Tax distributions by SUN LLC to Contributor or
SPOC and other dividends and distributions declared and paid in a manner
consistent with past practice;

(iii) issue, sell or deliver any capital stock, membership interests or other
equity securities or issue or sell any securities convertible into, or options
with respect to, or warrants to purchase or rights to subscribe for, any of its
capital stock, membership interests or other equity securities except to reduce
outstanding debt or pursuant to any existing Employee Benefit Plans;

(iv) effect any recapitalization, reclassification, stock or unit dividend,
stock or unit split or like change;

(v) acquire or agree to acquire in any manner (whether by merger or
consolidation, the purchase of an equity interest in or a material portion of
the assets of or otherwise) any business or any corporation, partnership,
association or other business organization or division thereof of any other
Person other than the acquisition of assets in the ordinary course of business
consistent with past practices;

(vi) adopt any amendments to its Governing Documents;

(vii) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization; or

(viii) agree in writing or otherwise to do anything contained in this clause
(b).

 

45



--------------------------------------------------------------------------------

Section 7.2 Tax Matters.

(a) Contributor shall prepare and file (or cause to be prepared and filed) all
Tax Returns of the Retail Entities or with respect to the SUN Retail Assets, and
pay or cause to be paid all Taxes shown as due thereon, with the appropriate
federal, state, local and foreign Taxing Authorities due on or before the
Closing Date. Contributor shall allow the Acquiror Parties to review, comment
upon and reasonably approve without undue delay any such Tax Returns at least
fifteen (15) days before the filing of such Tax Returns. Contributor will cause
such Tax Returns (as revised to incorporate the Acquiror Parties reasonable
comments) to be timely filed and will provide a copy to the Acquiror Parties.

(b) Acquiror shall prepare and file, or cause to be prepared and filed, all
Pre-Closing Tax Period Tax Returns required to be filed by the Subject Entities
after the Closing Date, and Tax Returns required to be filed by the Subject
Entities relating to tax periods that commence before the Closing Date and end
after the Closing Date (“Straddle Periods”). Such Tax Returns shall be prepared
on a basis consistent with past practice except to the extent otherwise required
by applicable Law. Acquiror shall allow Contributor to review, comment upon and
reasonably approve without undue delay any such Tax Returns at least fifteen
(15) days before the filing of such Tax Returns. Not later than five (5) days
prior to the due date for payment of Taxes with respect to any such Tax Returns,
Contributor will pay to (or at the direction of) Acquiror the amount of any
Taxes shown as due on such Tax Returns that are allocable to a Pre-Closing Tax
Period. Acquiror will cause such Tax Return (as revised to incorporate
Contributor’s reasonable comments) to be timely filed and will provide a copy to
Contributor.

(c) Unless required by applicable Law, Acquiror shall not make any elections or
file (or cause or permit the Subject Entities to file) any amended Tax Return by
or on behalf of the Subject Entities with respect to any Pre-Closing Tax Period
without Contributor’s consent, such consent not to be unreasonably withheld,
delayed or conditioned.

(d) Acquiror and Contributor shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the preparation,
filing and execution of Tax Returns (including Tax Returns of Contributor with
respect to the business activities of the Subject Entities) and any audit,
litigation or other proceeding (each a “Tax Proceeding”) with respect to Taxes
imposed on or with respect to the Subject Entities or the assets of the Subject
Entities or the SUN Retail Assets for any Pre-Closing Tax Period or Straddle
Period. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such Tax Return or Tax Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder or to testify at any such Tax Proceeding.
Contributor agrees to retain all books and records with respect to Tax matters
pertinent to the Subject Entities until six (6) months following the expiration
of the statute of limitations (and any extensions thereof) of the respective
Pre-Closing Tax Periods. Contributor shall have the right to settle, compromise
or litigate any matter described above in this subsection (d) that could give
rise to an indemnification obligation on the part of Contributor pursuant to
this Agreement. Acquiror and Contributor further agree, upon request, to use
their commercially reasonable efforts to obtain any certificate or other
document from any Taxing Authority or any

 

46



--------------------------------------------------------------------------------

other Person or take any other action as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed on any Party (including with respect to
the transactions contemplated by this Agreement).

(e) The amount of all Pre-Closing Tax Refunds of the Subject Entities for all
Pre-Closing Tax Periods shall be the property of Contributor. The Subject
Entities will not, and Acquiror will not permit the Subject Entities to,
forfeit, fail to collect or otherwise minimize any Pre-Closing Tax Refund
whether through any election to carry forward a net operating loss or otherwise
(regardless of whether Acquiror or the Subject Entities otherwise is legally
permitted to take such action). Acquiror shall pay to Contributor any
Pre-Closing Tax Refund, together with any interest thereon, received after the
Closing Date within fifteen (15) days of such receipt. A Pre-Closing Tax Refund
shall be “received” for purposes of this Agreement (i) on the day of receipt of
any actual refund of Taxes or (ii) on the day of filing of any Tax Return that
applies what would have been a Pre-Closing Tax Refund to the payment of Taxes
for another taxable period.

(f) The Parties do not expect that the transfer of Acquired Interests pursuant
to this Agreement will result in any state and local transfer, sales, use,
registration, stamp or other similar Taxes (“Transfer Taxes”). However, if any
Transfer Taxes are imposed on the transfer of the Acquired Interests pursuant to
this Agreement, such Transfer Taxes shall be borne equally by Acquiror, on the
one hand, and Contributor, on the other hand. The Parties shall cooperate in
good faith to minimize, to the extent permissible under applicable Law, the
amount of any such Transfer Taxes.

Section 7.3 Access to Information. From and after the date hereof until the
earlier of the Closing Date or the termination of this Agreement pursuant to
Article 9, upon reasonable notice, and subject to restrictions contained in the
confidentiality agreements to which a Subject Entity or Contributor Group member
is subject, such entity shall, or Contributor or Retail Parent shall cause such
entity to, as applicable, provide to the Acquiror Parties and their authorized
representatives during normal business hours reasonable access to all books and
records of such entity (in a manner so as to not unreasonably interfere with the
normal business operations of such entity) and such Subject Entity or
Contributor Group member shall, or Contributor or Retail Parent shall cause such
entity, as applicable, to furnish promptly to Acquiror Parties and their
representatives such information concerning their business, properties,
Contracts, assets, liabilities and employees as the Acquiror Parties and their
representatives may reasonably request; provided, that in no event shall the
foregoing include any sampling or analysis of soil, groundwater, building
materials or other environmental media of the sort generally referred to as a
Phase II environmental investigation nor may the Acquiror Parties require that
such Phase II environmental investigation be conducted.

Section 7.4 Efforts to Consummate.

(a) Subject to the terms and conditions herein provided, Contributor, SUN LLC
and each Acquiror Party shall use, and Contributor or Retail Parent, as
applicable, shall cause the Retail Entities and the Contributor Group, as
applicable, to use, commercially reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective as promptly

 

47



--------------------------------------------------------------------------------

as practicable the transactions contemplated by this Agreement (including the
Pre-Closing Transactions and the satisfaction, but not waiver, of the closing
conditions set forth in Article 8). Contributor, SUN LLC and each Acquiror Party
shall use, and Contributor or Retail Parent, as applicable, shall cause the
Retail Entities and the Contributor Group to use, and Acquiror shall cause SUN
LLC and each Acquiror Party to use, commercially reasonable efforts to obtain
consents of all Governmental Entities or other third parties necessary to
consummate the transactions contemplated by this Agreement (including the
Pre-Closing Transactions). All costs incurred in connection with obtaining such
consents shall be borne by the Party incurring such costs and, in no event,
shall Contributor, any of its respective Affiliates or any member of the
Contributor Group or any Subject Entity be required to make any payments (other
than routine administrative fees, contractual change of control payments and
attorneys’ fees) or provide other types of consideration in order to seek or
facilitate the obtaining of any such consents.

(b) In the event any Proceeding by any Governmental Entity or other Person is
commenced which questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, the Parties agree
to cooperate and use reasonable efforts to defend against such Proceeding and,
if an injunction or other order is issued in any such Proceeding, to use
commercially reasonable efforts to have such injunction or other order lifted,
and to cooperate reasonably regarding any other impediment to the consummation
of the transactions contemplated hereby.

(c) Contributor and the Acquiror Parties shall permit counsel for the other
Party reasonable opportunity to review in advance, and consider in good faith
the views of the other Party in connection with, any proposed written
communication to any Governmental Entity relating to the transactions
contemplated by this Agreement. Contributor and each Acquiror Party agrees not
to participate in any substantive meeting or discussion, either in person or by
telephone with any Governmental Entity in connection with the transactions
contemplated by this Agreement unless it consults with the other Party in
advance and, to the extent not prohibited by such Governmental Entity, gives the
other Party the opportunity to attend and participate in such meeting or
discussion.

Section 7.5 Public Announcements. The Acquiror Parties, on the one hand, and
Retail Parent and Contributor, on the other hand, shall consult with one another
and seek one another’s prior written consent before issuing any press release,
or otherwise making any public statements, with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation and prior written
consent; provided that each Party may make any such announcement which it in
good faith believes, based on advice of counsel, is necessary in connection with
any requirement of Law, it being understood and agreed that each Party shall
provide the other Parties with copies of any such announcement in advance of
such issuance.

Section 7.6 Documents and Information. After the Closing Date, the Acquiror
Parties shall, and cause the Subject Entities to, until the seventh
(7th) anniversary of the Closing Date, retain all books, records and other
documents pertaining to the business of the Subject Entities in existence on the
Closing Date and make the same available for inspection and copying by
Contributor (at Contributor’s expense) during normal business hours of the
Subject Entities, upon reasonable request and upon reasonable notice. No such
books, records or documents shall

 

48



--------------------------------------------------------------------------------

be destroyed after the seventh (7th) anniversary of the Closing Date by the
Acquiror Parties or the Subject Entities without first advising Contributor in
writing and giving Contributor a reasonable opportunity to obtain possession
thereof.

Section 7.7 Contributor Guarantees.

(a) From and after Closing, Contributor shall maintain, or cause to be
maintained, the guarantees of Contributor and/or its Affiliates (other than the
Subject Entities) in favor of the Subject Entities and/or their respective
properties or assets, as set forth on Schedule 7.7 (collectively, the
“Contributor Guarantees”).

(b) For such period as Contributor or any of its Affiliates remains a guarantor
under any Contributor Guarantee after the Closing, (i) Acquiror shall, or shall
cause the applicable Subject Entity to, indemnify, defend, and hold harmless
Contributor and its Affiliates from and against any Loss suffered by Contributor
or any of its Affiliates that results from and, arises out of, or relates to any
such Contributor Guarantee, (ii) Acquiror Parties shall not cause such Subject
Entity, without the written consent of Contributor, to enter into (A) any
expansion, renewal or extension of the underlying Contract that is subject to
the Contributor Guarantee unless such Subject Entity shall first obtain a
release of such Contributor Guarantee or (B) any other amendment or modification
of the underlying Contract that is subject to the Contributor Guarantee in a way
which would affect the related Contributor Guarantee in any way without the
prior written consent of Contributor and (iii) Contributor shall not, without
the written consent of Acquiror, enter into any amendment, expansion,
modification, renewal or extension of any such Contributor Guarantee.

Section 7.8 Notices; Schedule Supplements.

(a) From and after the date of this Agreement until the earlier of the Closing
Date or the termination of this Agreement pursuant to Article 9, each Party
shall notify each other Party in writing of (i) any Company Material Adverse
Effect (in the case the notifying Party is Contributor) or any Acquiror Material
Adverse Effect (in the case the notifying Party is a Acquiror Party), (ii) any
fact, circumstance, event or action the existence, occurrence or taking of which
has resulted in, or would reasonably be expected to result in, any
representation or warranty of Contributor hereunder (in the case the notifying
Party is Contributor) or any Acquiror Party hereunder (in the case the notifying
Party is a Acquiror Party), not being true and correct, in each case, to the
extent the fact, circumstance, event or action underlying such breach has
occurred on or prior to the date hereof, or (iii) any fact, circumstance, event
or action the existence, occurrence or taking of which has resulted in, or would
reasonably be expected to result in, the failure of any of the conditions set
forth in Article 8 to be satisfied.

(b) From and after the date of this Agreement until the earlier of the Closing
Date or the termination of this Agreement pursuant to Article 9, Contributor
may, within five (5) Business Days of obtaining actual knowledge of the
occurrence of the matter being disclosed, prepare and deliver to Acquiror
supplements and/or amendments to the disclosure schedules to this Agreement (the
“Schedules”) (which may contain additional Schedules that are not in existence
as of the date hereof relating to any of the provisions contained in Article 3,
Article 4 and Article 5, in each case, such supplement, amendment or new
Schedule being referred to as

 

49



--------------------------------------------------------------------------------

an “Update”) only with respect to matters first occurring after the date hereof
and which matters do not result from a breach of any covenants required to be
performed or complied with by the Subject Entities or Contributor under this
Agreement, and each such Update shall be deemed to be an amendment to this
Agreement for all purposes hereof other than (except for Updates reflecting
matters permitted under Section 7.1 or otherwise required under this Article 7)
for purposes of the conditions set forth in Section 8.2; provided that, in the
event that the disclosure of the facts, circumstances and events included in
such Update would give Acquiror the right to elect to terminate this Agreement
pursuant to Section 9.1 if the 20-day cure period described therein had lapsed
and Acquiror does not make such election within ten (10) Business Days of its
receipt of such Update, such Update shall be deemed to be an amendment to this
Agreement for all purposes hereof, including with respect to the conditions set
forth in Section 8.2.

Section 7.9 Restrictions on Transfer. Prior to the Closing or the earlier
termination of this Agreement pursuant to Article 9, Contributor and Retail
Parent shall (and in the case of Retail Parent, shall cause the Contributor
Group to) not sell, transfer, contribute, pledge, distribute or otherwise
dispose of or incur any Liens on any Acquired Interests owned by Contributor,
Retail Parent, or the Contributor Group, as applicable, or agree to do any of
the foregoing.

Section 7.10 Financing.

(a) Acquiror shall use commercially reasonable efforts to take, or cause to be
taken, all actions and use commercially reasonable efforts to do, or cause to be
done, all things necessary, proper and advisable to (i) obtain debt or equity
financing, or a combination thereof, that is on such terms and conditions as may
be reasonably acceptable to Acquiror, the net proceeds of which are greater than
or equal to the amount set forth on Schedule 7.10 (the “Financing” and the
lenders and other persons providing or requested to provide such Financing, the
“Financing Providers”), and (ii)(A) negotiate and execute definitive agreements
with respect to the Financing (the “Financing Agreements”) on terms and
conditions reasonably acceptable to Acquiror, which terms and conditions shall
not be in violation of any of the covenants or agreements of Acquiror contained
herein, and deliver to Contributor a copy thereof as promptly as practicable
(and no later than four (4) Business Days) after such execution (but in any
event, prior to the Closing); (B) satisfy on a timely basis, or obtain a timely
waiver of, all conditions in the Financing Agreements that are within the
control of Acquiror; (C) comply with the obligations of Acquiror under the
Financing Agreements; and (D) consummate the Financing at or prior to the
Closing, but no more than ninety (90) days prior to the Closing. Acquiror’s
obligations under this Section 7.10 shall include using commercially reasonable
efforts to seek the Financing from alternative financing sources in the event
any financing sources that may be initially contacted by Acquiror are unable to
provide the Financing.

(b) Acquiror shall use commercially reasonable efforts to keep Contributor and
Contributor Guarantor informed with respect to all material activity concerning
the status of the Financing and shall give Contributor and Contributor Guarantor
prompt notice of any material adverse change with respect to such Financing.

(c) Without limiting Acquiror’s obligations set forth in this Section 7.10,
prior to the Closing, Acquiror and Contributor shall cooperate, and shall use
its commercially

 

50



--------------------------------------------------------------------------------

reasonable efforts to cause its respective officers, employees, representatives,
auditors, and advisors, including legal and accounting advisors, to cooperate,
in connection with the arrangement of the Financing (provided, that such
requested cooperation does not unreasonably interfere with the ongoing
operations of business of the Parties or their respective Affiliates),
including, if necessary, (i) participation in meetings, drafting sessions,
rating agency presentations, due diligence sessions, and “road show” and other
customary marketing presentations; (ii) assisting any financing sources in the
preparation of (A) one or more customary offering documents and documents to be
filed with the SEC in connection with the Financing and (B) materials for rating
agency presentations; (iii) using commercially reasonable efforts to obtain
surveys and title insurance reasonably requested by financing sources;
(iv) using reasonable best efforts to obtain such UCC, bankruptcy, litigation
and similar lien searches reasonably requested by Acquiror and consistent with
the requirements of Acquiror or its lenders; (v) taking all reasonably required
corporate actions, subject to the consummation of the Closing, to permit the
consummation of the Financing; (vi) providing authorization letters to any
financing sources authorizing the distribution of information to prospective
lenders and containing a customary representation to the arranger of any
financing that the information contained in any offering document or information
memorandum relating to the members of the Contributor Group (with respect to the
SUN Retail Assets) or the Subject Entities does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; (vii) causing the appropriate authorized representatives
of the Contributor Group (with respect to the SUN Retail Assets) or the Retail
Entities to execute and delivery any pledge and security documents, definitive
financing documents or other certificates or documents as may be reasonably
requested by Acquiror or otherwise facilitate the pledging of collateral for
delivery at the consummation of the Financing on and as of the Closing (unless
otherwise specified); (viii) cause the appropriate authorized representatives of
the Contributor Group (with respect to the SUN Retail Assets) or the Retail
Entities to execute and deliver any credit agreements or indentures or other
definitive financing documents on terms satisfactory to Acquiror on and as of
the Closing; (ix) at least five (5) days prior to the Closing, providing all
documentation and other information about the Contributor Group (with respect to
the SUN Retail Assets) or the Retail Entities as is reasonably requested in
writing by Buyer which relates to applicable “know your customer” and anti-money
laundering rules and regulations including without limitation the USA PATRIOT
ACT; and (x) cooperating reasonably with the financing sources’ due diligence of
the members of the Contributor Group (with respect to the SUN Retail Assets) or
the Subject Entities, to the extent customary and reasonable and to the extent
not unreasonably interfering with the business of the Parties and their
respective Affiliates. Any information provided by the Parties in connection
with seeking the Financing (which must be furnished in writing) shall be
prepared in good faith and shall, be free of any material misstatements or
omissions.

(d) In addition, Contributor shall: (i) use its commercially reasonable efforts
to cause its independent accountants to provide a letter or letters containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to financial statements and
certain financial information of the members of the Contributor Group (with
respect to the SUN Retail Assets) or the Subject Entities used in connection
with the Financing; (ii) use their commercially reasonable efforts to provide
customary representation letters and other authorizations or information to
their independent

 

51



--------------------------------------------------------------------------------

accountants, to enable them to provide the foregoing “comfort letters”;
(iii) use their commercially reasonable efforts to obtain the consent of their
independent accountants for the inclusion of its reports on the members of the
Contributor Group (with respect to the SUN Retail Assets) or the Subject
Entities in any document or documents to be used in connection with the
Financing; and (iv) cause the appropriate representatives of the Retail Entities
to execute and deliver any definitive financing documents or other certificates
or documents as may be reasonably requested by Acquiror for delivery at the
consummation of the Financing; provided, however, that Contributor shall not be
required to pay any commitment or other similar fee or incur any other liability
(other than pursuant to this Agreement) in connection with the Financing;
provided, further, that the effectiveness of any documentation executed by any
of the Subject Entities shall be subject to the consummation of the Closing.

(e) Acquiror shall, and shall cause its controlled Affiliates to, (i) subject to
Section 2.4(b), upon request by Contributor or Retail Parent, reimburse
Contributor and Retail Parent for all reasonable and documented out-of-pocket
costs incurred by Contributor and its Affiliates and representatives in
connection with the cooperation provided for in Section 7.10(c) and
Section 7.10(d) (such reimbursement to be made promptly and in any event within
seven (7) Business Days of delivery of reasonably acceptable documentation
evidencing such expenses); and (ii) indemnify and hold harmless Contributor and
its Affiliates and representatives from and against any and all Losses suffered
or incurred by them in connection with the arrangement of the Financing and any
information utilized in connection therewith (other than information provided by
Contributor, its Affiliates (other than the Acquiror Group) or their
representatives, to the extent they are acting in their capacity as such, and
not in their capacity as representatives of the Acquiror Parties or any of their
respective Subsidiaries).

(f) Contributor agrees, on behalf of itself and its equityholders, managers,
members, agents, officers, directors, Affiliates and representatives
(collectively, the “Contributor Related Parties”), that the Financing Providers
and their respective general or limited partners, stockholders, equityholders,
managers, members, agents, officers, directors, Affiliates and representatives
and each of their successors and assigns (collectively, the “Financing Related
Parties”) shall not be subject to any liability or claims by the Contributor
Related Parties arising out of or relating to this Agreement, the financing or
the transactions contemplated hereby or in connection with the Financing, or the
performance of services by such Financing Providers or the Financing Related
Parties with respect to the foregoing, whether at law, in equity, in contract,
in tort or otherwise, in each case, whether arising, in whole or in part, out of
comparative, contributory or sole negligence by any Financing Related Party.
Each of the Parties agrees that, Section 11.3 notwithstanding, this provision
shall be interpreted, and any action relating to this provision shall be
governed by, the laws of the State of New York. This Section 7.10(f) is intended
to benefit and may be enforced by the Financing Providers and the other
Financing Related Parties.

Section 7.11 Financial Statements.

(a) As soon as reasonably practical but by no later than January 30, 2016,
Contributor shall deliver the following financial statements to Acquiror, each
on a GAAP basis (including respective balance sheets, statements of income and
cash flows and applicable footnotes), in such form as may be required by Rule
3-05(a) of Regulation S-X promulgated

 

52



--------------------------------------------------------------------------------

under the Securities Act to be filed with the SEC by Acquiror, together with the
unqualified audit opinion of the independent public accountant of Contributor
for the financial statements in clause (i) below (collectively, the “Required
Financials”): (i) audited consolidated financial statements of the SUN Retail
Business as of and for the years ended December 31, 2014 and December 31, 2013,
as applicable, and (ii) unaudited consolidated financial statements on a GAAP
basis of the SUN Retail Business as of and for any period(s) for 2015 as may be
required by Rule 3-05(a) of Regulation S-X.

(b) As soon as reasonably practical but by no later than March 15, 2016,
Contributor shall deliver the following financial statements to Acquiror, on a
GAAP basis (including respective balance sheets, statements of income and cash
flows and applicable footnotes), in such form as may be required by Rule 3-05(a)
of Regulation S-X promulgated under the Securities Act to be filed with the SEC
by Acquiror, together with the unqualified audit opinion of the independent
public accountant of Contributor: the audited consolidated financial statements
of the SUN Retail Business as of and for the year ended December 31, 2015.

Section 7.12 Existing Contracts. All of the Contracts between any Subject
Entity, on the one hand, and Acquiror and any of its Subsidiaries, on the other
hand, shall remain in full force and effect following the Closing.

ARTICLE 8

CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS

CONTEMPLATED BY THIS AGREEMENT

Section 8.1 Conditions to the Obligations of the Acquiror Parties, Retail Parent
and Contributor. The obligations of the Acquiror Parties, Retail Parent and
Contributor to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or, if permitted by applicable Law, waiver by the
Party for whose benefit such condition exists) of the condition that there be no
Order issued by any court of competent jurisdiction or other Governmental Entity
or other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement in effect; provided, however, that
each Acquiror Party, Retail Parent and Contributor shall have used commercially
reasonable efforts to prevent the entry of any such injunction or other Order
and to appeal as promptly as possible any injunction or other Order that may be
entered.

Section 8.2 Other Conditions to the Obligations of the Acquiror Parties. The
obligations of the Acquiror Parties to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or, if permitted by applicable
Law, waiver by the Acquiror Parties of the following further conditions:

(a) (i) All representations and warranties of Contributor, the Contributor
Group, the Subject Entities and Retail Parent contained in Article 3, Article 4
and Article 5 (other than the representations and warranties listed in clause
(ii) of this Section 8.2(a)) shall be true and correct in all respects (without
regard to qualifications as to materiality or Company Material Adverse Effect)
as though made on and as of the Closing Date, except to the extent the failure
of such representations and warranties to be true and correct as of such dates
would not have a Company Material Adverse Effect; and (ii) the representations
and warranties of

 

53



--------------------------------------------------------------------------------

Contributor set forth in Section 3.1 (Organization and Qualification),
Section 3.2 (Authority), Section 3.4 (Title to the Acquired Interests),
Section 4.1 (Organization and Qualification of the Subject Entities),
Section 4.2 (Capitalization of the Subject Entities; Subsidiaries), Section 4.3
(Authority) and Section 4.11 (Tax Matters) and Retail Parent set forth in
Section 5.1 (Organization and Qualification) and Section 5.2 (Authority) shall
be true and correct in all respects as though made on and as of the Closing
Date;

(b) Contributor, Retail Parent and their respective Affiliates (excluding SUN
LLC) shall have performed and complied in all material respects with all
covenants required to be performed or complied with by any of them under this
Agreement or any Ancillary Document on or prior to the Closing Date;

(c) from the date of this Agreement, there shall not have occurred any Company
Material Adverse Effect;

(d) Acquiror shall have consummated the Financing;

(e) prior to or at the Closing, Contributor shall have delivered the items
contemplated by Section 2.3(a); and

(f) prior to the Closing Date, each of the Pre-Closing Transactions shall have
been consummated.

Section 8.3 Other Conditions to the Obligations of Contributor. The obligations
of Contributor to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or, if permitted by applicable Law, waiver by
Contributor of the following further conditions:

(a) (i) All representations and warranties of Acquiror contained in Article 6
(other than the representations and warranties listed in clause (ii) of this
Section 8.3(a)) shall be true and correct in all respects (without regard to
qualifications as to materiality or Acquiror Material Adverse Effect) as though
made on and as of the Closing Date, except to the extent the failure of such
representations and warranties to be true and correct as of such dates would not
have an Acquiror Material Adverse Effect; and (ii) the representations and
warranties of Acquiror set forth in Section 6.1 (Organization and
Qualification), Section 6.2 (Authority) and Section 6.4 (Valid Issuance;
Listing) shall be true and correct in all respects as though made on and as of
the Closing Date;

(b) Acquiror shall have performed and complied, or caused SUN LLC to perform or
comply, in all material respects with all covenants required to be performed or
complied with by it, or which Acquiror was required to cause SUN LLC to perform
or comply with, under this Agreement on or prior to the Closing Date;

(c) from the date of this Agreement, there shall not have occurred any Acquiror
Material Adverse Effect;

 

54



--------------------------------------------------------------------------------

(d) the Acquiror Common Units to be issued as the Unit Consideration shall have
been approved for listing on the New York Stock Exchange, subject to official
notice of issuance; and

(e) prior to or at the Closing, Acquiror shall have delivered the items
contemplated by Section 2.3(b).

ARTICLE 9

TERMINATION; AMENDMENT; WAIVER

Section 9.1 Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:

(a) by mutual written consent of the Acquiror Parties and Contributor;

(b) by the Acquiror Parties, if any of the representations or warranties of the
Contributed Parties, Contributor, the Contributor Group or Retail Parent set
forth in Article 3, Article 4 and Article 5 shall not be true and correct or if
any of Retail Parent or Contributor has failed to perform any covenant or
agreement on the part of such Party set forth in this Agreement (including an
obligation to consummate the Closing) such that the condition to Closing set
forth in either Section 8.2(a) or Section 8.2(b) would not be satisfied and the
breach or breaches causing such representations or warranties not to be true and
correct, or the failures to perform any covenant or agreement, as applicable,
are not cured within twenty (20) calendar days after written notice thereof is
delivered to Contributor; provided that neither of the Acquiror Parties or SUN
LLC is then in breach of this Agreement so as to cause the condition to Closing
set forth in either Section 8.3(a) or Section 8.3(b) from being satisfied;

(c) by Contributor, if any of the representations or warranties of Acquiror set
forth in Article 6 shall not be true and correct or if (i) any Acquiror Party
has failed to perform any covenant or agreement on the part of such Acquiror
Party set forth in this Agreement (including an obligation to consummate the
Closing), or (ii) Acquiror has failed to cause SUN LLC to perform any covenant
or agreement which Acquiror was required to cause SUN LLC to perform as set
forth in this Agreement, such that the condition to Closing set forth in either
Section 8.3(a) or Section 8.3(b) would not be satisfied and the breach or
breaches causing such representations or warranties not to be true and correct,
or the failures to perform any covenant or agreement, as applicable, are not
cured within twenty (20) calendar days after written notice thereof is delivered
to the Acquiror Parties; provided that none of Contributor or Retail Parent is
then in breach of this Agreement so as to cause the condition to Closing set
forth in Section 8.2(a) or Section 8.2(b) from being satisfied;

(d) by either the Acquiror Parties, on the one hand, or Contributor, on the
other hand, if the transactions contemplated by this Agreement shall not have
been consummated on or prior to May 13, 2016 (the “Termination Date”) and the
Parties seeking to terminate this Agreement pursuant to this Section 9.1(d)
shall not have breached in any material respect their respective obligations
under this Agreement in any manner that shall have proximately caused the
failure to consummate the transactions contemplated by this Agreement on or
before the Termination Date; or

(e) by either the Acquiror Parties, on the one hand, or Contributor, on the
other hand, if any Governmental Entity shall have issued an Order or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
transactions contemplated by this Agreement and such Order or other action shall
have become final and non-appealable; provided that the Parties seeking to
terminate this Agreement pursuant to this Section 9.1(e) shall have used
commercially reasonable efforts to remove such Order.

 

55



--------------------------------------------------------------------------------

Section 9.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 9.1, this entire Agreement shall forthwith become
void (and there shall be no liability or obligation on the part of any Party
hereto or their respective officers, directors or equityholders) with the
exception of (a) the provisions of this Section 9.2, Section 9.3, Section 9.4,
Section 7.5 and Article 11, each of which provisions shall survive such
termination and remain valid and binding obligations of the Parties, and (b) any
liability of any Party for any willful breach of or willful failure to perform
any of its obligations under this Agreement prior to such termination (including
any failure by a Party to consummate the transactions contemplated by this
Agreement if it is obligated to do so hereunder). For purposes of this
Section 9.2, “willful” shall mean a breach that is a consequence of an act
undertaken by the breaching Party with the knowledge that the taking of such act
would, or would be reasonably expected to, cause a breach of this Agreement.

Section 9.3 Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by duly authorized officers of the
Acquiror Parties or Contributor; provided, that notwithstanding anything to the
contrary contained herein, Sections 7.10, 9.3, 11.3, 11.7, 11.14 and 11.15 (and
any other provision of this Agreement to the extent an amendment, supplement,
waiver or other modification of such provision would modify the substance of
such Sections) may not be amended, supplemented, waived or otherwise modified in
any manner that is adverse in any respect to the Financing Providers. This
Agreement may not be modified or amended except as provided in the immediately
preceding sentence and any purported amendment by any Party or Parties effected
in a manner which does not comply with this Section 9.3 shall be void.

Section 9.4 Extension; Waiver. At any time prior to the Closing, Contributor may
(a) extend the time for the performance of any of the obligations or other acts
of the Acquiror Parties or SUN LLC contained herein, (b) waive any inaccuracies
in the representations and warranties of the Acquiror Parties contained herein
or in any document, certificate or writing delivered by the Acquiror Parties
pursuant hereto or (c) waive compliance by the Acquiror Parties with any of the
agreements or conditions contained herein. At any time prior to the Closing, the
Acquiror Parties may (i) extend the time for the performance of any of the
obligations or other acts of the Retail Entities, Retail Parent, the Contributor
Group or Contributor contained herein, (ii) waive any inaccuracies in the
representations and warranties of the Retail Entities, Retail Parent, the
Contributor Group or Contributor with any of the agreements contained herein or
in any document, certificate or writing delivered by such Party pursuant hereto
or (iii) waive compliance by the Retail Entities, Retail Parent, the Contributor
Group or Contributor with any of the agreements or conditions contained herein.
Any agreement on the part of any Party to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such Party.
The failure of any Party to assert any of its rights hereunder shall not
constitute a waiver of such rights.

 

56



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION

Section 10.1 Survival. Subject to the limitations and other provisions of this
Agreement, all of the representations and warranties of the Parties contained
herein, in the Company Certificate or in the Acquiror Certificate shall survive
the Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, however, that the
representations and warranties contained in Section 4.11 (Tax Matters) shall
survive through the date that is 30 days after the expiration of the applicable
statute of limitations and the Contributor Fundamental Representations and the
Acquiror Fundamental Representations shall survive the Closing indefinitely
(each, as applicable, the “Cut-Off Date”). All covenants and agreements of the
Parties contained herein shall survive the Closing indefinitely or for the
period explicitly specified therein. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching Party to the breaching
Party prior to the Cut-Off Date or end of any other applicable survival period
shall not thereafter be barred by the expiration of the relevant representation,
warranty or covenant, and such claims shall survive until finally resolved.

Section 10.2 Indemnification By Contributor. Subject to the other terms and
conditions of this Article 10, from and after the Closing, Contributor shall
indemnify and defend Acquiror and its Affiliates (including the Subject
Entities) and their respective representatives, including directors, managers,
officers, employees, consultants, financial advisors, counsel and accountants
(collectively, the “Acquiror Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses actually incurred or sustained by, or imposed upon, the Acquiror
Indemnitees as a result of:

(a) any breach of any of the representations or warranties of Contributor, the
Subject Entities, the Contributor Group, Retail Parent or their respective
Affiliates contained in this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Contributor, the Retail Entities, the Contributor Group, Retail
Parent or their respective Affiliates pursuant to this Agreement;

(c) Contributor Taxes;

(d) any liability arising under or with respect to any Employee Benefit Plan
(i) as a result of the failure of such Employee Benefit Plan to be operated,
maintained or administered in accordance with its terms and applicable Law;
and/or (ii) as a result of a Controlled Group Liability arising prior to or as a
result of actions prior to the date of this Agreement;

(e) any liability arising with respect to a Registration Default (as such term
is defined in each of the April 2015 RRA and the July 2015 RRA) under the April
2015 RRA or the July 2015 RRA, where such Registration Default occurs as a
result of Contributor’s failure to provide the financial statements pursuant to
Section 7.11;

 

57



--------------------------------------------------------------------------------

(f) any liability arising with respect to the assets or Subsidiaries of SUN R&M
that are not included in or owned by SUN Retail as a result of the completion of
the Division; and

(g) Contributor Environmental Liabilities.

Section 10.3 Indemnification By Acquiror. Subject to the other terms and
conditions of this Article 10, from and after the Closing, Acquiror shall
indemnify and defend Contributor and its Affiliates and their respective
representatives, including directors, managers, officers, employees,
consultants, financial advisors, counsel and accountants (collectively, the
“Contributor Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
actually incurred or sustained by, or imposed upon, the Contributor Indemnitees:

(a) as a result of any breach of any of the representations or warranties of
Acquiror contained in this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date;

(b) as a result of any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Acquiror Parties, or which Acquiror was
obligated to cause SUN LLC to perform, pursuant to this Agreement; and

(c) pursuant to Section 7.7.

Section 10.4 Certain Limitations. Notwithstanding anything to the contrary
contained herein, the indemnification provided for in Section 10.2 and
Section 10.3 shall be subject to the following limitations:

(a) Contributor shall not be liable to the Acquiror Indemnitees for
indemnification under Section 10.2(a) (other than with respect to a claim for
indemnification as a result of any inaccuracy in or breach of Section 3.1
(Organization and Qualification), Section 3.2 (Authority), Section 3.4 (Title to
the Acquired Interests), Section 3.6 (Brokers), Section 4.1 (Organization and
Qualification of the Subject Entities), Section 4.2 (Capitalization of the
Subject Entities; Subsidiaries), Section 4.3 (Authority), Section 4.12
(Brokers), Section 5.1 (Organization and Qualification) and Section 5.2
(Authority) (collectively, the “Contributor Fundamental Representations”)),
until the aggregate amount of all Losses indemnifiable under Section 10.2(a)
(other than those with respect to any Contributor Fundamental Representation and
other than those excluded pursuant to Section 10.4(b)) exceeds an amount equal
to the Deductible, in which event the Acquiror Indemnitees shall only be
entitled to recover Losses in excess of such amount, subject to the other
limitations set forth herein.

(b) Contributor shall not be liable to the Acquiror Indemnitees for
indemnification under Section 10.2(a) (other than with respect to a claim for
indemnification with respect to or by reason of any Contributor Fundamental
Representation) for any particular Loss (including any series of related Losses)
indemnifiable pursuant to Section 10.2(a) (other

 

58



--------------------------------------------------------------------------------

than those with respect to any Contributor Fundamental Representation), unless
such Loss (including any series of related Losses) equals or exceeds the Per
Claim Deductible, and any Losses (or series of related Losses) that are less
than the Per Claim Deductible (other than those with respect to any Contributor
Fundamental Representation) shall not be included in the aggregate Losses
indemnifiable pursuant to Section 10.2(a), including for purposes of the
calculation in Section 10.4(a).

(c) Acquiror shall not be liable to the Contributor Indemnitees for
indemnification under Section 10.3(a) (other than with respect to a claim for
indemnification as a result of any inaccuracy in or breach of any representation
and warranty in Section 6.1 (Organization and Qualification), Section 6.2
(Authority), Section 6.4 (Valid Issuance; Listing) and Section 6.9 (Brokers)
(collectively, the “Acquiror Fundamental Representations”)) until the aggregate
amount of all Losses in respect of indemnification under Section 10.3(a) (other
than those with respect to any Acquiror Fundamental Representation and other
than those excluded pursuant to Section 10.4(d)) exceeds an amount equal to the
Deductible, in which event the Contributor Indemnitees shall only be entitled to
recover Losses in excess of such amount, subject to the other limitations set
forth herein.

(d) Acquiror shall not be liable to the Contributor Indemnitees for
indemnification under Section 10.3(a) (other than with respect to a claim for
indemnification with respect to or by reason of any Acquiror Fundamental
Representation) for any particular Loss (including any series of related Losses)
indemnifiable pursuant to Section 10.3(a) (other than those with respect to any
Acquiror Fundamental Representation), unless such Loss (including any series of
related Losses) equals or exceeds the Per Claim Deductible, and any Losses (or
series of related Losses) that are less than the Per Claim Deductible (other
than those with respect to any Acquiror Fundamental Representation) shall not be
included in the aggregate Losses indemnifiable pursuant to Section 10.3(a),
including for purposes of the calculation in Section 10.4(c).

(e) The maximum aggregate liability of Contributor (other than with respect to a
claim for indemnification with respect to a breach of a Contributor Fundamental
Representation) with respect to Losses indemnifiable pursuant to Section 10.2(a)
shall be the Cap; provided, that the maximum aggregate liability of Contributor
pursuant to this Article 10 shall not exceed the Aggregate Cap.

(f) The maximum aggregate liability of Acquiror (other than with respect to a
claim for indemnification with respect to a breach of an Acquiror Fundamental
Representation) with respect to Losses indemnifiable pursuant to Section 10.3(a)
shall be the Cap; provided, that the maximum liability of Acquiror pursuant to
this Article 10 shall not exceed the Aggregate Cap.

(g) An Indemnifying Party (as defined below) shall be obligated to pay for the
same Loss only once under this Article 10 even if a claim for indemnification in
respect of such Loss has been made as a result of a breach of more than one
representation, warranty, covenant or agreement contained in this Agreement.

 

59



--------------------------------------------------------------------------------

(h) For purposes of this Article 10, any inaccuracy in or breach of any
representation or warranty, and any damages resulting therefrom, shall be
determined without regard to any materiality, Company Material Adverse Effect or
Acquiror Material Adverse Effect or other similar qualification contained in or
otherwise applicable to such representation or warranty.

(i) Subject to the provisions of this Section 10.4(i) the amount of any and all
Losses shall be determined net of (i) any amounts in payment for Losses actually
received by any of the Acquiror Indemnitees or Contributor Indemnitees, as
applicable, (net of any related costs and expenses incurred in connection
therewith, including the direct costs of premiums relating to any such insurance
proceeds) under or pursuant to (x) any insurance coverage or storage tank fund
and all arrangements set forth on Schedule 4.10 and (y) any other indemnity or
reimbursement arrangement or Contract, or from other collateral sources
(collectively, “Alternative Arrangements”), and (ii) any Tax benefits arising
from the incurrence or payment of the underlying obligations relating to such
Losses actually realized for the year of such incurrence or payment. The
Acquiror Indemnitees shall use commercially reasonable efforts to collect all
amounts available and recoverable under any Alternative Arrangements and
Contributor shall provide reasonable cooperation to the Acquiror Indemnitees
undertaking such efforts, including by providing reasonable access to any
documents, reports, data or other information in the possession of Contributor
required by the Acquiror Indemnitees or any Alternative Arrangements; provided,
however, that, (A) in no event shall the expenditure of such efforts require the
Acquiror Indemnitees to expend any such efforts prior to submitting a claim for
indemnification under this Agreement, (B) nothing provided herein shall require
any Acquiror Indemnitee to avail itself of any available policies of
self-insurance other than any Alternative Arrangements, and (C) if Acquiror
seeks indemnification from Contributor, Acquiror shall provide Contributor with
documents and information directly related to such efforts and recovery, as
reasonably requested by Contributor. For the avoidance of doubt, Contributor
shall not be liable for any Losses related to any breach of the representations
and warranties set forth in Section 4.10 (Environmental Matters) unless and
until the Acquiror Indemnitees have exhausted their remedies under all
Alternative Arrangements reasonably available to such Acquiror Indemnitees, and
thereafter, Contributor shall only be responsible for the portion of any Losses
that is not satisfied or covered by any reasonably available Alternative
Arrangements (net of any related costs and expenses incurred in connection
therewith, including the direct costs of premiums relating to any insurance
proceeds) after satisfaction or payment of any deductible or retention
thereunder; provided, however, that, in no event, shall the exhaustion of such
remedies require the Acquiror Indemnitees to exhaust any such remedies prior to
submitting a claim for indemnification under this Agreement. For purposes
hereof, Acquiror shall have satisfied the “exhaustion of remedies” of
Alternative Arrangements as long as Acquiror has commenced a Proceeding in
pursuit of the Alternative Arrangements and Acquiror prosecutes such Proceeding
in good faith in an attempt to avail itself of the Alternative Arrangements;
provided, however, that “exhaustion of remedies” shall not require Acquiror to
pursue or appeal any decision issued in connection with any Proceeding.

(j) In any case where a Acquiror Indemnitee, directly or indirectly through a
Subject Entity, recovers, under any Alternative Arrangements, any amount in
respect of a matter for which such Acquiror Indemnitee was, prior to such
recovery, indemnified pursuant to Section 10.2, such Acquiror Indemnitee, or, if
applicable, a Subject Entity, shall promptly pay over to

 

60



--------------------------------------------------------------------------------

Contributor any amount so recovered from Contributor (after deducting therefrom
the amount of the expenses incurred by such Acquiror Indemnitee in procuring
such recovery), but not in excess of the sum of (i) any amount previously so
paid by Contributor to or on behalf of such Acquiror Indemnitee in respect of
such matter and (ii) any amount actually expended by Contributor in pursuing or
defending any claim arising out of such matter that is indemnifiable as a Loss
hereunder.

(k) Notwithstanding anything herein to the contrary, to the extent any Acquiror
Indemnitee has a claim under Section 10.2 for Losses suffered by SUN LLC, such
Acquiror Indemnitee shall not be entitled to recover any amounts in excess of
the Equity Percentage of such Losses.

(l) (i) The Acquiror Indemnitees shall not be entitled to indemnification
pursuant to Section 10.2 for any Loss to the extent that such Loss is reflected
as a liability on the Latest Contributor Balance Sheet or reflected in the
Contributor Financial Statements and (ii) the Contributor Indemnitees shall not
be entitled to indemnification pursuant to Section 10.3 for any Loss to the
extent that such Loss is reflected as a liability on the Latest Acquiror Balance
Sheet or reflected in the financial statements of Acquiror included in the
Acquiror SEC Documents, in each case of clauses (i) and (ii), only to the extent
that amounts associated with such Loss are included therein.

(m) Notwithstanding anything to the contrary herein, Contributor shall not be
obligated to indemnify the Acquiror Indemnitees for any Loss with respect to any
environmental matter or condition, including for any inaccuracy or breach of the
representations and warranties in Section 4.10 (Environmental Matters), that is
discovered or detected by any sampling, investigation, analysis or reporting
unless: (i) such sampling, investigating, analysis or reporting is affirmatively
required by Environmental Laws or by a Governmental Entity; (ii) such sampling,
investigation, analysis or reporting is necessary to conduct in defense of a
Third Party Claim (as defined below) against Acquiror Indemnitees alleging that
Hazardous Substances have migrated off of any Company Owned Real Property or
Company Leased Real Property; or (iii) such sampling, investigation, analysis or
reporting is conducted in connection with the bona fide construction or
expansion of improvements by any Acquiror Indemnitee at any Company Real
Property undertaken in the ordinary course of business, and in such case only to
the extent such sampling, investigation, analysis or reporting is consistent
with industry practice. Any indemnification of any of the Acquiror Indemnitees
with respect to any remediation, removal or cleanup, including any
investigation, monitoring, or remedial obligations, shall be limited to such
cost effective action that is required by Environmental Laws or by a
Governmental Entity to attain compliance with minimum applicable remedial
standards for continued use of the relevant property or facility as a gasoline
fueling and service station and/or convenience store with gasoline fueling
operations, employing, if appropriate, available or acceptable, permissible
risk-based remedial standards and reasonable deed or use restrictions and
institutional controls.

Section 10.5 Indemnification Procedures. The party making a claim under this
Article 10 is referred to as the “Indemnified Party”, and the party against whom
such claim is asserted under this Article 10 is referred to as the “Indemnifying
Party”.

 

61



--------------------------------------------------------------------------------

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Proceeding made or brought by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party is actually and
materially prejudiced thereby. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may reasonably be sustained
by the Indemnified Party. The Indemnifying Party shall have the right to
participate in, or by giving written notice to the Indemnified Party, to assume
the conduct and control of the settlement or defense of any Third Party Claim at
the Indemnifying Party’s expense and by the Indemnifying Party’s own counsel,
and the Indemnified Party shall cooperate in good faith in such defense;
provided, that if the Indemnifying Party is Contributor, such Indemnifying Party
shall not have the right to defend or direct the defense of any such Third Party
Claim that seeks an injunction or other equitable relief against the Indemnified
Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, subject to Section 10.5(b), it shall have the right to take such
action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the settlement and defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party; provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of one
counsel to the Indemnified Party. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, the Indemnified Party may, subject
to Section 10.5(b), pay, compromise or defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. Contributor and Acquiror shall cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including making available records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, such management employees of the non-defending
party, information and testimony, and attending such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably necessary for the
preparation of the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except to the extent such settlement does not provide for liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each

 

62



--------------------------------------------------------------------------------

Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 10.5(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed), and no such settlement shall be determinative of the
Indemnifying Party’s obligations under this Article 10.

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) calendar days after
the Indemnified Party becomes aware of the matter or circumstance alleged to
give rise to such Direct Claim. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party is
actually and materially prejudiced thereby. Such notice by the Indemnified Party
shall describe the Direct Claim in reasonable detail, shall include copies of
all material written evidence thereof and shall indicate the estimated amount of
the Loss that has been or may be reasonably sustained by the Indemnified Party.
The Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim, and the Indemnified Party shall assist the Indemnifying
Party’s investigation by giving such information and assistance (including
access to the premises and personnel of any Subject Entity and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request.

Section 10.6 Subrogation. In the event of payment by or on behalf of any
Indemnifying Party to any Indemnified Party (including pursuant to this Article
10) in connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnified Party as to any
events or circumstances in respect of which such Indemnified Party may have any
right, defense or claim relating to such claim or demand against any claimant or
plaintiff asserting such claim or demand. Such Indemnified Party shall cooperate
with such Indemnifying Party in a reasonable manner, and at the cost of such
Indemnifying Party, in presenting any subrogated right, defense or claim.

Section 10.7 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Consideration for Tax purposes, and to the extent possible,
first as an adjustment to the Cash Consideration, unless otherwise required by
Law.

Section 10.8 Exclusive Remedies. Except with respect to Section 9.2, the Parties
acknowledge and agree that, from and after the Closing, their sole and exclusive
remedy with respect to any and all claims (other than claims for fraud on the
part of a party in connection with the transactions contemplated by this
Agreement, which such claims shall not be subject to any monetary or survival
limitations set forth herein, and other than claims to enforce, or for breach
of, Guaranteed Obligations pursuant to Section 11.19) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to or in any way arising from the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article 10, and the Parties hereby waive any other statutory and

 

63



--------------------------------------------------------------------------------

common law remedies or claims. Without limiting the generality of the foregoing,
Acquiror acknowledges and agrees that each Acquiror Indemnitee’s right to
indemnification under this Article 10 for any environmental matter, including
for any breach or inaccuracy of the representations and warranties contained in
Section 4.10 (Environmental Matters), shall constitute such Acquiror
Indemnitee’s sole and exclusive remedy against Contributor with respect to any
environmental matter, including any such matter arising under any Environmental
Laws. The Acquiror Indemnitees hereby, except as specifically reserved under
this Article 10, (a) waive any remedies or claims that may be available under
Environmental Laws relating to the subject matter of this Agreement, and
(b) release Contributor from any claim, demand or liability with respect to any
environmental matters relating to the subject matter of this Agreement,
including any such claims arising under Environmental Laws.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and (b) shall not be
assigned by any Party (whether by operation of Law or otherwise). Any attempted
assignment of this Agreement not in accordance with the terms of this
Section 11.1 shall be void.

Section 11.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(followed by overnight courier), delivery by a nationally recognized overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the other Parties as follows:

To Acquiror Parties or to the Subject Entities (after the Closing):

Sunoco LP

555 Airtex Drive

Houston, TX 77073

Attention: Associate General Counsel

and

Sunoco GP LLC

555 Airtex Drive

Houston, TX 77073

Attention: Associate General Counsel

 

64



--------------------------------------------------------------------------------

To Contributor:

ETP Retail Holdings, LLC

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: General Counsel

with a copy (which shall not constitute notice to Contributor or Contributor
Guarantor) to:

Energy Transfer Partners

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: General Counsel

To Contributor Guarantor:

Energy Transfer Partners

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: General Counsel

To Retail Parent:

Sunoco, Inc.

3801 West Chester Pike

Newtown Square, PA 19073

Attention: General Counsel

Facsimile: (866) 627 7010

Attention: General Counsel

To SUN LLC:

Sunoco, LLC

3801 West Chester Pike

Newtown Square, PA 19073

Facsimile: (866) 627 7010

Attention: General Counsel

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 11.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware; provided, that (without
limiting the provisions of Section 7.10(f), any claims or causes of action
(whether in contract or in tort) in connection with this Agreement against the
Financing

 

65



--------------------------------------------------------------------------------

Providers or the Financing Related Parties in any way relating to the Financing
and the transactions contemplated thereby shall be governed and construed in
accordance with the internal laws of the State of New York.

Section 11.4 Fees and Expenses. Except as otherwise set forth in this Agreement,
all fees and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement, including the fees and
disbursements of counsel, financial advisors and accountants, shall be paid by
the Party incurring such fees or expenses.

Section 11.5 Construction; Interpretation. The term “this Agreement” means this
Contribution Agreement together with the Schedules and exhibits hereto, as the
same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No Party, nor its respective counsel, shall be
deemed the drafter of this Agreement for purposes of construing the provisions
hereof, and all provisions of this Agreement shall be construed according to
their fair meaning and not strictly for or against any Party. Unless otherwise
indicated to the contrary herein by the context or use thereof: (i) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and exhibits, and not to any particular
section, subsection, paragraph, subparagraph or clause contained in this
Agreement; (ii) masculine gender shall also include the feminine and neutral
genders, and vice versa; (iii) words importing the singular shall also include
the plural, and vice versa; (iv) the words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation”; and (v) except
as otherwise set forth in this Agreement, any accounting terms shall be given
the definition thereof under GAAP.

Section 11.6 Exhibits and Schedules. All exhibits and Schedules, or documents
expressly incorporated into this Agreement, are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement. Any item disclosed in any Schedule referenced by a particular section
in this Agreement shall be deemed to have been disclosed with respect to every
other section in this Agreement if the relevance of such disclosure to such
other section is reasonably apparent. The specification of any dollar amount in
the representations or warranties contained in this Agreement or the inclusion
of any specific item in any Schedule is not intended to imply that such amounts,
or higher or lower amounts or the items so included or other items, are or are
not material, and no Party shall use the fact of the setting of such amounts or
the inclusion of any such item in any dispute or controversy as to whether any
obligation, items or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.

Section 11.7 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party and its successors and permitted assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement. Notwithstanding the foregoing, the
Financing Providers shall be express third party beneficiaries of Sections 7.10,
9.3, 11.3, 11.7, 11.14 and 11.15, and the Financing Providers and the other
Financing Related Parties shall be express third party beneficiaries of
Section 7.10(f), and each of such Sections shall expressly inure to the benefit
of the Financing Providers or the Financing Related Parties (as applicable), and
the Financing Providers or the Financing Related Parties (as applicable) shall
be entitled to rely on and enforce the provisions of such Sections.

 

66



--------------------------------------------------------------------------------

Section 11.8 Representation by Counsel. Each of the Parties agrees that it has
been represented by independent counsel of its choice during the negotiation and
execution of this Agreement and the documents referred to herein, and that it
has executed the same upon the advice of such independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto shall
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Therefore, the Parties waive the application
of any Law providing that ambiguities in an agreement or other document will be
construed against the Party drafting such agreement or document.

Section 11.9 Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable, all other provisions of this Agreement shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.

Section 11.10 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

Section 11.11 Knowledge. For all purposes of this Agreement, the phrase “to
Contributor’s knowledge” and any derivations thereof shall mean, as of the
applicable date, the actual knowledge of the officers of such Subject Entity or
Contributor, as applicable (none of whom shall have any personal liability or
obligations regarding such knowledge). For all purposes of this Agreement, the
phrase “to Acquiror’s knowledge” and any derivations thereof shall mean, as of
the applicable date, the actual knowledge of the officers of either Acquiror
Party, as applicable (none of whom shall have any personal liability or
obligations regarding such knowledge).

Section 11.12 Limitation on Remedies. Except in the case of fraud, no breach of
any representation, warranty or covenant contained herein or in any certificate
delivered pursuant to this Agreement shall give rise to any right on the part of
the Acquiror Parties or Contributor, after the consummation of the transactions
contemplated hereby, to rescind this Agreement or any of the transactions
contemplated hereby.

Section 11.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, each of the Acquiror Parties agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee or member of Contributor or of any Affiliate or
assignee thereof, as such, whether by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of

 

67



--------------------------------------------------------------------------------

Contributor or any current or future member of Contributor or any current or
future director, officer, employee or member of Contributor or of any Affiliate
or assignee thereof, as such, for any obligation of Contributor under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

Section 11.14 Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by Law, any right to trial by jury of any claim, demand,
action, or cause of action (i) arising under this Agreement or (ii) in any way
connected with or related or incidental to the dealings of the Parties in
respect of this Agreement or any of the transactions related hereto, in each
case, whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise, including any claim, demand, action or cause of action
that may be based upon, arise out of or relate to the Financing Providers or any
other Financing Related Parties or Financing. Each Party hereby further agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the Parties may file a copy of
this Agreement with any court as written evidence of the consent of the Parties
to the waiver of their right to trial by jury.

Section 11.15 Jurisdiction and Venue. Each of the Parties (i) submits to the
exclusive general jurisdiction of the Court of Chancery for the State of
Delaware (the “Chancery Court”) and any state appellate court therefrom located
within the State of Delaware (or, only if the Chancery Court declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) in any Proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such Proceeding may be
heard and determined in any such court and (iii) agrees not to bring any
Proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any Proceeding so brought and waives any bond, surety or other security that
might be required of any other Party with respect thereto. Each Party agrees
that service of summons and complaint or any other process that might be served
in any Proceeding may be made on such Party by sending or delivering a copy of
the process to the Party to be served at the address of the Party and in the
manner provided for the giving of notices in Section 11.2. Nothing in this
Section 11.15, however, shall affect the right of any Party to serve legal
process in any other manner permitted by Law. Each Party agrees that a final,
non-appealable judgment in any Proceeding so brought shall be conclusive and may
be enforced by suit on the judgment or in any other manner provided by Law.
NOTWITHSTANDING THE FOREGOING, WITHOUT LIMITING THE PROVISIONS OF
SECTION 7.10(F), EACH OF THE PARTIES HERETO (A) AGREES THAT IT WILL NOT BRING OR
SUPPORT ANY ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM OF
ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE, AGAINST THE FINANCING PROVIDERS OR THE OTHER FINANCING
RELATED PARTIES IN ANY WAY RELATING TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO ANY DISPUTE ARISING OUT OF OR RELATING IN ANY WAY TO THE FINANCING OR THE
PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED THEREBY, IN ANY FORUM OTHER
THAN EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW
YORK, OR, IF UNDER APPLICABLE LAW EXCLUSIVE JURISDICTION IS VESTED IN THE
FEDERAL COURTS, THE UNITED STATES DISTRICT COURT FOR

 

68



--------------------------------------------------------------------------------

THE SOUTHERN DISTRICT OF NEW YORK (AND APPELLATE COURTS THEREOF), (B) SUBMITS
FOR ITSELF AND ITS PROPERTY WITH RESPECT TO ANY SUCH ACTION TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, (C) AGREES THAT SERVICE OF PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO IT AT ITS ADDRESS PROVIDED IN
SECTION 11.2 SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST IT FOR ANY SUCH
ACTION BROUGHT IN ANY SUCH COURT, (D) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF, AND THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF, ANY
SUCH ACTION IN ANY SUCH COURT AND (E) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 11.16 Remedies. Except as otherwise expressly provided herein, any and
all remedies provided herein will be deemed cumulative with and not exclusive of
any other remedy conferred hereby, or by Law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The Parties agree and acknowledge that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the parties hereto do not perform their respective
obligations under the provisions of this Agreement (including failing to take
such actions as are required of them hereunder to consummate the transactions
contemplated by this Agreement) in accordance with their specific terms or
otherwise breach such provisions. It is accordingly agreed that, prior to the
valid termination of this Agreement pursuant to Section 9.1, the Parties shall
be entitled to an injunction or injunctions, specific performance and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in each case without
posting a bond or undertaking, this being in addition to any other remedy to
which they are entitled at Law or in equity. Each of the Parties agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other Parties have an adequate remedy at Law or
an award of specific performance is not an appropriate remedy for any reason at
Law or equity.

Section 11.17 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

Section 11.18 Further Assurances. Following the Closing, as and when requested
by any Party and at such Party’s expense, any other Party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such other Party may reasonably deem necessary to evidence and
effectuate the transactions contemplated by this Agreement.

Section 11.19 Contributor Guarantor.

(a) Contributor Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Acquiror Parties the due, full and punctual payment and
performance of all covenants, obligations, liabilities and agreements of
Contributor and Retail Parent hereunder (the

 

69



--------------------------------------------------------------------------------

“Guaranteed Obligations”), subject to the terms and conditions hereunder. If,
for any reason whatsoever, Contributor or Retail Parent shall fail or be unable
to duly, punctually and fully pay or perform the Guaranteed Obligations,
Contributor Guarantor will forthwith pay and cause to be paid in lawful currency
of the United States, or perform or cause to be performed, the Guaranteed
Obligations. The foregoing obligation of Contributor Guarantor constitutes a
continuing guarantee of payment and performance, and is and shall be absolute
and unconditional under any and all circumstances, including circumstances which
might otherwise constitute a legal or equitable discharge of a guarantor and
including any amendment, extension, modification or waiver of any of the
Guaranteed Obligations or any insolvency, bankruptcy, liquidation or dissolution
of Contributor or Retail Parent or any assignment thereby. Contributor Guarantor
hereby irrevocably waives (to the fullest extent permitted by applicable Law)
notice of acceptance of this guaranty and notice of any liability to which it
may apply, and waives promptness, diligence, presentment, demand or payment,
protest, notice of dishonor or nonpayment, suit, filing objections with a court,
any right to require proceeding first against Contributor or Retail Parent
(including initiating a Proceeding against Contributor), any right to require
the prior disposition of the assets of Contributor or Retail Parent to meet any
of its obligations hereunder or the taking of any other action by the Acquiror
Group and all demands whatsoever. The guaranty set forth in this
Section 11.19(a) will remain in full force and effect, and will be binding upon
Contributor Guarantor, until all of the Guaranteed Obligations have been
satisfied.

(b) Contributor Guarantor hereby represents and warrants to the Acquiror Parties
that:

(i) Contributor Guarantor is a limited partnership duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization;

(ii) Contributor Guarantor has all requisite limited partnership power and
authority and has taken all limited partnership action necessary in order to
execute, deliver and perform its obligations under this Agreement;

(iii) No material notices to, filings with, or authorizations, consents or
approvals of any Governmental Entity are necessary for the execution, delivery
or performance of this Agreement. Neither the execution, delivery and
performance by Contributor Guarantor of this Agreement nor the consummation by
Contributor Guarantor of the transactions contemplated thereby will (A) conflict
with or result in any breach of any provision of Contributor Guarantor’s
Governing Documents, (B) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any material
Contract to which Contributor Guarantor is a party, other than violations,
breaches, accelerations or defaults which would not, or would not be reasonably
likely to, have a material effect on Contributor’s ability to execute, deliver
and perform its obligations under this Agreement or (C) violate any material Law
or Order of any Governmental Entity applicable to Contributor Guarantor or any
of its properties or assets; and

(iv) This Agreement has been duly executed and delivered by Contributor
Guarantor and is a valid and binding agreement of Contributor Guarantor,

 

70



--------------------------------------------------------------------------------

enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights and subject to general principles
of equity.

*    *    *    *    *

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Contribution Agreement
to be duly executed on its behalf as of the day and year first above written.

 

CONTRIBUTOR: ETP RETAIL HOLDINGS, LLC By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

ACQUIROR: SUNOCO LP By:  

Sunoco GP LLC,

its general partner

By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President and Chief Executive Officer

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

GENERAL PARTNER: SUNOCO GP LLC By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President and Chief Executive Officer

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

Solely with respect to Section 11.19 and the other provisions related thereto:
CONTRIBUTOR GUARANTOR: ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer
Partners GP, L.P.,   its general partner By:   Energy Transfer Partners, L.L.C.,
  its general partner By:  

/s/ Thomas P. Mason

Name:   Thomas P. Mason Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

Retail Parent: SUNOCO, INC. By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   Chief Executive Officer

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

SUN LLC: SUNOCO, LLC By:  

/s/ Karl R. Fails

Name:   Karl R. Fails Title:   President

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT OF MEMBERSHIP INTERESTS

This Assignment of Membership Interests (this “Assignment”) is made and entered
into this [●] day of [●] 2016, by and between ETP Retail Holdings, LLC, a
Delaware limited liability company (the “Assignor”), and Sunoco LP, a Delaware
limited partnership (the “Assignee”). Assignor and Assignee are collectively
referred to in this Assignment as the “Parties.”

Capitalized terms used in this Assignment but not otherwise defined in this
Assignment shall have the meanings ascribed to them in that certain Contribution
Agreement (including the schedules and exhibits thereto, the “Contribution
Agreement”), dated as of November 15, 2015, by and among the Assignor, the
Assignee, Sunoco, LLC, a Delaware limited liability company, Sunoco, Inc., a
Delaware corporation, Sunoco GP LLC, a Delaware limited liability company, and,
solely with respect to Section 11.19 of the Contribution Agreement and the other
provisions related thereto, Energy Transfer Partners, L.P., a Delaware limited
partnership.

W I T N E S S E T H:

WHEREAS, the Assignor owns 100% of the issued and outstanding membership
interests of Sunoco Retail, LLC, a Pennsylvania limited liability company (the
“Company”); and

WHEREAS, the Assignor desires to convey, transfer and assign 100% of its
membership interests of the Company and any and all income, distributions,
value, rights, benefits and privileges associated therewith or deriving
therefrom (collectively, the “Transferred Interests”) to the Assignee.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:

1. Contribution and Assignment. Subject to and in accordance with the terms of
the Contribution Agreement, effective as of January 1, 2016, the Assignor does
hereby CONVEY, TRANSFER, ASSIGN, CONTRIBUTE AND DELIVER to the Assignee, the
Transferred Interests and, subject to the provisions of this Assignment, all of
the Assignor’s duties, liabilities and obligations under, or arising in
connection with, such Transferred Interests, and the Assignee hereby accepts the
same.

2. Warranties. The Assignor does hereby bind itself and its successors and
assigns to warrant and forever defend title to all and singular the Transferred
Interests and all rights and appurtenances thereto unto the Assignee and the
Assignee’s successors and assigns, against any person whomsoever lawfully,
claiming, or to claim same, or any part thereof.

3. Resignation and Admission as Member. From and after the date hereof, the
Assignee shall be admitted as the sole member of the Company with respect to the
Transferred Interests conveyed, transferred and assigned to the Assignee
pursuant to Section 1 of this Assignment, and the Assignor shall and does hereby
cease to be a member of the Company.

 

Exhibit A



--------------------------------------------------------------------------------

4. General Provisions.

(a) Binding Effect. This Assignment will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

(c) Amendment or Modification. This Assignment may be amended, modified or
supplemented from time to time only by a written agreement executed by each of
the Parties.

(d) Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Assignment delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Assignment.

(e) Consent to Jurisdiction. The provisions of Section 11.15 of the Contribution
Agreement are hereby incorporated into this Assignment as if set forth fully
herein.

(f) Further Assurances. Assignor covenants and agrees with Assignee that
Assignor shall, and shall cause its successors and assigns to, execute,
acknowledge and deliver such other instruments of conveyance and transfer and
take such other action as may reasonably be required to more effectively
contribute, convey, transfer, assign and deliver to and vest in Assignee, or its
successors and assigns, and to put Assignee, or its successors and assigns, in
possession of the Transferred Interests or otherwise carry out the purposes of
this Assignment.

(g) Entire Agreement. This Assignment, together with the Contribution Agreement,
constitutes the final agreement by and among the Parties with respect to the
subject matter contained herein, and is the complete and exclusive statement of
the Parties’ agreement on the matters contained herein. All prior and
contemporaneous negotiations and agreements by and among the Parties with
respect to the matters contained herein are superseded by this Assignment and
the Contribution Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
Parties as of the date and year first above written.

 

ASSIGNOR: ETP Retail Holdings, LLC By:  

 

Name:   Title:   ASSIGNEE: SUNOCO LP By:   Sunoco GP LLC,   its general partner
By:  

 

Name:   Title:  

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT OF MEMBERSHIP INTERESTS

This Assignment of Membership Interests (this “Assignment”) is made and entered
into this [●] day of [●] 2016, by and among ETP Retail Holdings, LLC, a Delaware
limited liability company (the “Assignor”), Sunoco LP, a Delaware limited
partnership (the “Assignee”), and Susser Petroleum Operating Company LLC, a
Delaware limited liability company (“SPOC”). Assignor, Assignee and SPOC are
collectively referred to in this Assignment as the “Parties.”

Capitalized terms used in this Assignment but not otherwise defined in this
Assignment shall have the meanings ascribed to them in that certain Contribution
Agreement (including the schedules and exhibits thereto, the “Contribution
Agreement”), dated as of November 15, 2015, by and among the Assignor, the
Assignee, Sunoco, LLC, a Delaware limited liability company (the “Company”),
Sunoco, Inc., a Delaware corporation, Sunoco GP LLC, a Delaware limited
liability company, and, solely with respect to Section 11.19 of the Contribution
Agreement and the other provisions related thereto, Energy Transfer Partners,
L.P., a Delaware limited partnership.

W I T N E S S E T H:

WHEREAS, the Assignor owns 68.42% of the issued and outstanding membership
interests of the Company;

WHEREAS, SPOC owns the other 31.58% of the issued and outstanding membership
interests of the Company (the “Existing Interest”);

WHEREAS, the board of directors and the members of the Company have approved
this Assignment by Supermajority Approval pursuant to Section 9.1(a) of the
Amended and Restated Operating Agreement of the Company (as amended, the
“Operating Agreement”); and

WHEREAS, the Assignor desires to convey, transfer and assign its entire 68.42%
membership interests of the Company and any and all income, distributions,
value, rights, benefits and privileges associated therewith or deriving
therefrom (collectively, the “Transferred Interests”) to the Assignee.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:

1. Contribution and Assignment. Subject to and in accordance with the terms of
the Contribution Agreement, notwithstanding any provision of the Operating
Agreement, effective as of January 1, 2016, the Assignor does hereby CONVEY,
TRANSFER, ASSIGN, CONTRIBUTE AND DELIVER to the Assignee, the Transferred
Interests and, subject to the provisions of this Assignment, all of the
Assignor’s duties, liabilities and obligations under, or arising in connection
with, such Transferred Interests, and the Assignee hereby accepts the same.

2. Amendment to Operating Agreement. Notwithstanding Section 9.1(b) of the
Operating Agreement, the Assignor shall not be responsible for any expenses
incurred by the

 

Exhibit B



--------------------------------------------------------------------------------

Company in connection with the transactions contemplated by this Assignment,
except to the extent contemplated by the Contribution Agreement. Notwithstanding
Section 9.5 of the Operating Agreement, the Assignor shall be released of all
its obligations under the Operating Agreement with respect to the Company,
except to the extent contemplated by the Contribution Agreement.

3. Warranties. The Assignor does hereby bind itself and its successors and
assigns to warrant and forever defend title to all and singular the Transferred
Interests and all rights and appurtenances thereto unto the Assignee and the
Assignee’s successors and assigns, against any person whomsoever lawfully,
claiming, or to claim same, or any part thereof.

4. Resignation and Admission as Sole Member. From and after the date hereof, the
Assignee shall become a sole member of the Company with respect to the Existing
Interest and the Transferred Interests conveyed, transferred and assigned to the
Assignee pursuant to Section 1 of this Assignment, and the Assignor shall and
does hereby cease to be a member of the Company.

5. Acceptance of Obligations Pursuant to Operating Agreement. From and after the
date hereof, the Assignee does hereby accept, adopt and agree to be bound by all
of the terms and provisions of the Operating Agreement.

6. General Provisions.

(a) Binding Effect. This Assignment will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

(c) Amendment or Modification. This Assignment may be amended, modified or
supplemented from time to time only by a written agreement executed by each of
the Parties.

(d) Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Assignment delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Assignment.

(e) Consent to Jurisdiction. The provisions of Section 11.15 of the Contribution
Agreement are hereby incorporated into this Assignment as if set forth fully
herein.

 

Exhibit B



--------------------------------------------------------------------------------

(f) Further Assurances. Assignor covenants and agrees with Assignee that
Assignor shall, and shall cause its successors and assigns to, execute,
acknowledge and deliver such other instruments of conveyance and transfer and
take such other action as may reasonably be required to more effectively
contribute, convey, transfer, assign and deliver to and vest in Assignee, or its
successors and assigns, and to put Assignee, or its successors and assigns, in
possession of the Transferred Interests or otherwise carry out the purposes of
this Assignment.

(g) Entire Agreement. This Assignment, together with the Contribution Agreement,
constitutes the final agreement by and among the Parties with respect to the
subject matter contained herein, and is the complete and exclusive statement of
the Parties’ agreement on the matters contained herein. All prior and
contemporaneous negotiations and agreements by and among the Parties with
respect to the matters contained herein are superseded by this Assignment and
the Contribution Agreement.

IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
Parties as of the date and year first above written.

[Signatures on next page]

 

Exhibit B



--------------------------------------------------------------------------------

ASSIGNOR: ETP Retail Holdings, LLC By:  

 

Name:   Title:   ASSIGNEE: SUNOCO LP By:   Sunoco GP LLC,   its general partner
By:  

 

Name:   Title:   SPOC: SUSSER PETROLEUM OPERATING COMPANY LLC By:  

 

Name:   Title:  

 

Exhibit B